Exhibit 10.1

Fourth Amended and Restated Loan Agreement

between

WELLS FARGO CAPITAL FINANCE, LLC

as Lender and US Collateral Agent

 

and

MAD CATZ, INC.

as Borrower

and

THE OBLIGORS NAMED HEREIN

as Obligors

August 1, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1  

  DEFINITIONS

     2   

1.1

 

"Acceptable Liquidation Agreement"

     3   

1.2

 

"Accounts"

     3   

1.3

 

"Acquisition"

     3   

1.4

 

"AdjustedLibor Rate"

     3   

1.5

 

"Agents"

     4   

1.6

 

"Applicable Rate"

     4   

1.7

 

"Approved In-Transit Inventory"

     5   

1.8

 

"Availability Reserves"

     5   

1.9

 

"Bankruptcy Code"

     5   

1.10

 

"Blocked Accounts"

     5   

1.11

 

"Borrower General Security Agreement"

     6   

1.12

 

"Borrowing Base Certificate"

     6   

1.13

 

"Business Day"

     6   

1.14

 

"Canadian Collateral Agent"

     6   

1.15

 

"Code"

     6   

1.16

 

"Collateral"

     6   

1.17

 

"Default"

     6   

1.18

 

"EBITDA"

     6   

1.19

 

"Eligible Accounts"

     7   

1.20

 

"Eligible Inventory"

     9   

1.21

 

"EMU Legislation"

     10   

1.22

 

"Environmental Laws"

     10   

1.23

 

"Equipment"

     10   

1.24

 

"ERISA"

     10   

1.25

 

"ERISA Affiliate"

     10   

1.26

 

"Euro"

     10   

1.27

 

"Event of Default"

     11   

1.28

 

"Excess Availability"

     11   

1.29

 

"Financing Agreements"

     11   

1.30

 

"Fiscal Quarter"

     11   

1.31

 

"Fixed Charge Coverage Ratio"

     11   

1.32

 

"Fixed Charges"

     12   

1.33

 

"Funding Bank"

     12   

1.34

 

"GAAP"

     12   

1.35

 

"Gameshark Software"

     12   

1.36

 

"Governmental Authority"

     12   

1.37

 

"Hazardous Materials"

     13   

1.38

 

"High Selling Period"

     13   

1.39

 

"Inactive Subsidiaries"

     13   

1.40

 

"Information Certificates"

     13   

1.41

 

"Intellectual Property"

     13   

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

- ii -

          Page               1.42   

"Intellectual Property Security Agreements"

     14    1.43   

"Interest Period"

     14    1.44   

"Interest Rate"

     14    1.45   

"Inventory"

     15    1.46   

"Letter of Credit Accommodations"

     15    1.47   

"Libor Rate"

     15    1.48   

"Libor Rate Loans"

     15    1.49   

"License Agreements"

     15    1.50   

"Lien"

     15    1.51   

"Low Selling Period"

     16    1.52   

"Mad Catz China"

     16    1.53   

"Mad Catz Germany"

     16    1.54   

"Mad Catz Japan"

     16    1.55   

"Material Adverse Change"

     16    1.56   

"Material Adverse Effect"

     16    1.57   

"Maximum Credit"

     16    1.58   

"Maximum Letter of Credit Facility"

     16    1.59   

"MCC"

     17    1.60   

"MCE"

     17    1.61   

"MCII"

     17    1.62   

"MCIA"

     17    1.63   

"Merger"

     17    1.64   

"Net Amount of Eligible Accounts"

     17    1.65   

"Net Orderly Liquidation Value"

     17    1.66   

"Obligations"

     17    1.67   

"Obligor"

     18    1.68   

"Participating Member State"

     18    1.69   

"Payment Account"

     18    1.70   

"Permitted Inter-Company Debt"

     18    1.71   

"Permitted 3rd Party Debt"

     18    1.72   

"Permitted 3rd Party Debt Guarantee"

     19    1.73   

"Permitted 3rd Party Debt Subordination Agreement"

     19    1.74   

"Permitted 3rd Party Debt Lender"

     19    1.75   

"Permitted 3rd Party Debt Obligors"

     19    1.76   

"Person"

     19    1.77   

"Pounds Sterling"

     19    1.78   

"PPSA"

     19    1.79   

"Prime Rate"

     19    1.80   

"Prime Rate Loans"

     20    1.81   

"Priority Payables Reserve"

     20    1.82   

"Records"

     20    1.83   

"Revolving Loans"

     20    1.84   

"Royalty Reserve"

     20    1.85   

"Royalty Reserve Report"

     21    1.86   

"Saitek France"

     21    1.87   

"Saitek HK"

     21   

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

- iii -

          Page  

1.88

  

"Secured Parties"

     21   

1.89

  

"Software"

     21   

1.90

  

"Software Inventory"

     21   

1.91

  

"Solvent"

     21   

1.92

  

"Springing Blocked Account Triggering Event"

     22   

1.93

  

"Swap Agreement"

     22   

1.94

  

"Termination Date"

     22   

1.95

  

"Testing Period"

     22   

1.96

  

"UCC"

     22   

1.97

  

"United Kingdom"

     22   

1.98

  

"US Reference Bank"

     22   

1.99

  

"Value"

     22   

1.100

  

"WAHL"

     23   

SECTION 2

     CREDIT FACILITIES      23   

2.1

  

Revolving Loans

     23   

2.2

  

Letter of Credit Accommodations

     25   

2.3

  

Availability Reserves

     27   

SECTION 3

     INTEREST AND FEES      27   

3.1

  

Interest

     27   

3.2

  

Intentionally Deleted

     29   

3.3

  

Closing Fee

     29   

3.4

  

Servicing Fee

     29   

3.5

  

Unused Line Fee

     29   

3.6

  

Currency of Payments

     29   

3.7

  

Increased Costs and Changes in Law

     30   

SECTION 4

     CONDITIONS PRECEDENT      32   

4.1

  

Conditions Precedent to Revolving Loans and Letter of Credit Accommodations

     32   

SECTION 5

     COLLECTION AND ADMINISTRATION      33   

5.1

  

Borrower's Loan Account

     33   

5.2

  

Statements

     33   

5.3

  

Collection of Accounts

     33   

5.4

  

Payments

     35   

5.5

  

Authorization to Make Revolving Loans

     35   

5.6

  

Use of Proceeds

     36   

SECTION 6

     COLLATERAL REPORTING AND COVENANTS      36   

6.1

  

Collateral Reporting

     36   

6.2

  

Accounts Covenants

     37   

6.3

  

Inventory Covenants

     39   

6.4

  

Equipment Covenants

     39   

6.5

  

Power of Attorney

     40   

6.6

  

Right to Cure

     40   

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

- iv -

          Page  

6.7

  

Access to Premises

     41   

SECTION 7

     REPRESENTATIONS AND WARRANTIES      41   

7.1

  

Corporate Existence, Power and Authority; Subsidiaries

     41   

7.2

  

Financial Statements; No Material Adverse Change

     42   

7.3

  

Chief Executive Office; Collateral Locations

     42   

7.4

  

Priority of Liens; Title to Properties

     42   

7.5

  

Tax Returns

     43   

7.6

  

Litigation

     43   

7.7

  

Compliance with Other Agreements and Applicable Laws

     43   

7.8

  

Bank Accounts

     43   

7.9

  

Accuracy and Completeness of Information

     44   

7.10

  

Employee Benefits

     44   

7.11

  

Environmental Compliance

     45   

7.12

  

Survival of Warranties; Cumulative

     45   

7.13

  

Inactive Subsidiaries

     46   

7.14

  

Intellectual Property

     46   

7.15

  

Solvent

     46   

SECTION 8

     AFFIRMATIVE AND NEGATIVE COVENANTS      47   

8.1

  

Maintenance of Existence

     47   

8.2

  

New Collateral Locations

     47   

8.3

  

Compliance with Laws, Regulations, Etc.

     47   

8.4

  

Payment of Taxes and Claims

     49   

8.5

  

Insurance

     49   

8.6

  

Financial Statements and Other Information

     49   

8.7

  

Sale of Assets, Consolidation, Merger, Amalgamation, Dissolution, Etc.

     52   

8.8

  

Encumbrances

     53   

8.9

  

Indebtedness

     54   

8.10

  

Loans, Investments, Guarantees, Etc.

     55   

8.11

  

Dividends and Redemptions

     56   

8.12

  

Transactions with Affiliates

     56   

8.13

  

Fixed Charge Coverage Ratio

     56   

8.14

  

Intellectual Property

     57   

8.15

  

Additional Bank Accounts

     57   

8.16

  

Compliance with ERISA

     57   

8.17

  

Costs and Expenses

     57   

8.18

  

Further Assurances

     58   

8.19

  

Change of Control

     58   

8.20

  

Software Expenditures

     59   

8.21

  

Inactive Subsidiaries

     59   

8.22

  

Corporate Structure Chart

     59   

8.23

  

Swap Agreements

     59   

8.24

  

EBITDA

     59   

8.25

  

Excess Availability

     59   

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

- v -

          Page  

SECTION 9

     EVENTS OF DEFAULTS AND REMEDIES      60   

9.1

  

Events of Default

     60   

9.2

  

Remedies

     62   

SECTION 10

     JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS;   

GOVERNING LAW

     64   

10.1

  

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

     64   

10.2

  

Waiver of Notices

     65   

10.3

  

Amendments and Waivers

     66   

10.4

  

Waiver of Counterclaims

     66   

10.5

  

Indemnification

     66   

SECTION 11

     TERM OF AGREEMENT; MISCELLANEOUS      67   

11.1

  

Term

     67   

11.2

  

Notices

     68   

11.3

  

Partial Invalidity

     68   

11.4

  

Successors

     68   

11.5

  

Entire Agreement

     69   

11.6

  

Headings

     69   

11.7

  

Judgment Currency

     69   

11.8

  

Amended and Restatement; No Novation

     69   

11.9

  

Confirmation of Existing Security and Existing Security held for Obligations

     69   

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

INDEX TO EXHIBITS AND SCHEDULES

 

Exhibit A

  

Fixed Charge Coverage Ratio

Exhibit B

  

Information Certificates of Borrower and Obligors

Exhibit C

  

Closing Checklist

Exhibit D

  

Corporate Structure Chart

Exhibit E

  

Material Intellectual Property Chart

Exhibit F

  

EBITDA

Schedule 6.1(b)

  

Form of Borrowing Base Certificate

Schedule 7.4

  

Existing Liens

Schedule 7.7

  

Non-Compliance with Agreements

Schedule 7.8

  

Bank Accounts

Schedule 7.14

  

License Agreements and Material Intellectual Property

Schedule 8.6(g)

  

Form of Compliance Certificate

Schedule 8.9

  

Existing Indebtedness

Schedule 8.10

  

Existing Loans, Advances and Guarantees

Schedule 11.9

  

Existing Security and Guarantees

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED LOAN AGREEMENT

This Fourth Amended and Restated Loan Agreement dated as of August 1, 2012 (this
“Agreement”) is entered into by and between Wells Fargo Capital Finance, LLC
(successor by merger to Wachovia Capital Finance Corporation (Central) formerly
known as Congress Financial Corporation (Central)), a Delaware limited liability
company (as lender, “Lender”; and as US collateral agent for and on behalf of
the Secured Parties, “US Collateral Agent”), Mad Catz, Inc., a Delaware
corporation (“Borrower”), and the Obligors signatories to this Agreement.

W I T N E S S E T H:

WHEREAS Lender entered into certain financing arrangements with Borrower
pursuant to which Lender made loans and provided other financial accommodations
to Borrower on the terms and conditions set forth in a loan agreement dated
September 25, 2000 (the “Original Loan Agreement”) made between Lender, US
Collateral Agent and Borrower;

AND WHEREAS Lender, US Collateral Agent and Borrower amended the Original Loan
Agreement and, for ease of reference, restated such amended Original Loan
Agreement in a first amended and restated loan agreement dated September 5, 2001
(the “First Amended and Restated Loan Agreement”) between Lender, US Collateral
Agent and Borrower;

AND WHEREAS Lender, US Collateral Agent and Borrower amended or extended, as the
case may be, the First Amended and Restated Loan Agreement pursuant to:

 

  (a)

an amending agreement dated June 18, 2002;

 

  (b)

a second amending agreement dated January 22, 2003;

 

  (c)

a renewal/extension letter dated July 23, 2003;

 

  (d)

an acknowledgment letter dated September 22, 2003;

 

  (e)

a renewal/extension letter dated July 27, 2004;

 

  (f)

an amending and extension letter dated August 31, 2005;

 

  (g)

a third amending agreement dated August 9, 2006;

 

  (h)

an extension letter dated September 20, 2006;

 

  (i)

an extension letter dated September 28, 2006; and

 

  (j)

an extension letter dated October 16, 2006,

(the foregoing amendments and extensions together with the First Amended and
Restated Loan Agreement, the “Amended First Amended and Restated Loan
Agreement”);

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

2

AND WHEREAS Lender, US Collateral Agent and Borrower amended and restated,
without novation, the Amended First Amended and Restated Loan Agreement in a
second amended and restated loan agreement dated October 30, 2006 (as amended in
a first amending agreement dated November 20, 2007 and in a letter dated
March 18, 2009, the “Second Amended and Restated Loan Agreement”) made between
Lender, US Collateral Agent and Borrower;

AND WHEREAS pursuant to an agreement of merger dated April 3, 2008 Saitek
Industries Ltd. and Borrower effected the Merger;

AND WHEREAS Lender, US Collateral Agent, Borrower and Obligors amended and
restated the Second Amended and Restated Loan Agreement in a third amended and
restated loan agreement dated June 23, 2009 (as amended September 30,
2010, February 8, 2012, February 9, 2012 and April 24, 2012, the “Third Amended
and Restated Loan Agreement”) made between Lender, US Collateral Agent, Borrower
and Obligors;

AND WHEREAS Lender, US Collateral Agent, Borrower and Obligors have agreed to
amend and restate, without novation, the Third Amended and Restated Loan
Agreement as hereinafter provided;

AND WHEREAS Lender, US Collateral Agent, Borrower, and each Obligor have
confirmed to each other that the security, guarantees and other agreements
previously provided by such Person in connection with the Original Loan
Agreement, the First Amended and Restated Loan Agreement, the Amended First
Amended and Restated Loan Agreement, the Second Amended and Restated Loan
Agreement and the Third Amended and Restated Loan Agreement remain in full force
and effect, and continue as security for the indebtedness and the obligations of
Borrower and each Obligor to Secured Parties under this Agreement and the other
Financing Agreements;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1 DEFINITIONS

All terms used herein which are defined in Article 1 or Article 9 of the UCC
shall have the meanings given therein unless otherwise defined in this
Agreement. All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires. All references to Borrower, Lender and Agents pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns. The words “hereof”,
“herein”, “hereunder”, “this Agreement” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced. The
word “including” when used in this Agreement shall mean “including, without
limitation”. References herein to any statute or any provision thereof include
such statute or provision as amended, revised, re-enacted, and/or consolidated
from time to time and

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

3

any successor statute thereto together with all rules, regulations and
interpretations thereunder or related thereto. An Event of Default shall exist
or continue or be continuing until such Event of Default is waived in accordance
with Section 10.3 hereof or is cured in a manner satisfactory to Lender, if such
Event of Default is capable of being cured as determined by Lender. Any
accounting term used herein unless otherwise defined in this Agreement shall
have the meanings customarily given to such term in accordance with GAAP. The
term “US Dollars” and the sign “$” mean lawful money of the United States of
America. The term “Canadian Dollars” and the sign “CDN$” mean lawful money of
Canada. For purposes of this Agreement, the following terms shall have the
respective meanings given to them below:

 

1.1 “Acceptable Liquidation Agreement”

“Acceptable Liquidation Agreement” shall mean, with respect to any license of
Intellectual Property between Borrower or any Obligor, as licensee, and the
licensor of such Intellectual Property which pertains to any Collateral, (i) an
agreement in form and substance satisfactory to Lender or (ii) an amendment to
such license agreement in form and substance satisfactory to Lender, in each
case permitting Lender to exercise its rights under the Financing Agreements
with respect to such Collateral.

 

1.2 “Accounts”

“Accounts” shall mean all present and future rights of Borrower, MCE and MCC to
payment for goods sold or leased or for services rendered, which are not
evidenced by instruments or chattel paper, and whether or not earned by
performance.

 

1.3 “Acquisition”

“Acquisition” shall mean any transaction whereby Borrower will acquire assets,
shares or other equity interests, or a combination thereof, of a business
identified by Borrower as a strategic acquisition target pursuant to terms and
conditions acceptable to Lender and in respect of which Borrower has received
the prior written consent of Lender.

 

1.4 “Adjusted Libor Rate”

“Adjusted Libor Rate” shall mean, with respect to each Interest Period for any
Libor Rate Loan, the rate per annum (rounded upwards, if necessary, to the next
one-sixteenth (1/16th) of one percent (1%)) determined by dividing:

 

  (a)

the Libor Rate for such Interest Period by:

 

  (b)

a fraction equal to:

 

  (i)

one (1); minus

 

  (ii)

the Reserve Percentage.

For purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any United States or foreign banking
authority for determining the

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

4

reserve requirement which is or would be applicable to deposits of US Dollars in
a non-United States or an international banking office of the US Reference Bank,
used to fund a Libor Rate Loan or any Libor Rate Loan made with the proceeds of
such deposit, whether or not the US Reference Bank actually holds or has made
any such deposits or loans. The Adjusted Libor Rate shall be adjusted on and as
of the effective day of any change in the Reserve Percentage.

 

1.5 “Agents”

“Agents” shall collectively mean Canadian Collateral Agent and US Collateral
Agent.

 

1.6 “Applicable Rate”

“Applicable Rate” shall mean the corresponding percentages per annum as set
forth below based on the Fixed Charge Coverage Ratio of MCII and its
subsidiaries on a consolidated basis:

 

Pricing Level    

 

   Fixed Charge Coverage Ratio    Prime Rate Loans      
Libor Rate Loans             

I

 

   Less than or equal to 1.0:1.0    1.00%   3.00%

II

 

   Greater than 1.0:1.0 but less than or equal to 2.0:1.0    0.50%   2.50%

III

 

   Greater than 2.0:1.0    0.25%   2.00%

The Applicable Rate shall be determined and adjusted by Lender quarterly on the
date (each a “Calculation Date”) ten (10) Business Days after the day by which
Borrower is required to provide a compliance certificate pursuant to
Section 8.6(g) for the final month of the most recently ended Fiscal Quarter;
provided that (a) the Applicable Rate shall be based on Level I until the first
Calculation Date occurring after the date hereof and, thereafter the Pricing
Level shall be determined by Lender by reference to the Fixed Charge Coverage
Ratio as of the last day of the most recently ended Fiscal Quarter preceding the
applicable Calculation Date, and (b) if Borrower fails to provide the compliance
certificate as required by Section 8.6(g) for the final month of the most
recently ended Fiscal Quarter preceding the applicable Calculation Date, the
Applicable Rate from such Calculation Date shall be based on Pricing Level I
until such time as an appropriate compliance certificate is provided, at which
time the Pricing Level shall be determined by Lender by reference to the Fixed
Charge Coverage Ratio as of the last day of the most recently ended Fiscal
Quarter preceding such Calculation Date. The applicable Pricing Level shall be
effective from one Calculation Date until the next Calculation Date.

Notwithstanding the foregoing, in the event that any financial statement or
compliance certificate delivered pursuant to Section 8.6 or 8.6(g) is shown to
be inaccurate (regardless of whether this Agreement is in effect when such
inaccuracy is discovered or such financial statement or compliance certificate
was delivered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate for any period (an “Applicable Period”)
than the Applicable Rate applied for such Applicable Period, then (a) Borrower
shall immediately deliver to Lender a corrected compliance certificate for such
Applicable Period, (b) the Applicable Rate

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

5

for such Applicable Period shall be determined as if the Fixed Charge Coverage
Ratio in the corrected compliance certificate were applicable for such
Applicable Period, and (c) Borrower shall immediately and retroactively be
obligated to pay to Lender the accrued additional interest owing as a result of
such increased Applicable Rate for such Applicable Period. Borrower’s
obligations under this paragraph shall survive the termination of this Agreement
and the repayment of all Obligations hereunder.

 

1.7 “Approved In-Transit Inventory”

“Approved In-Transit Inventory” shall mean Inventory that is owned and insured
by Borrower or MCE and is in transit from and is under the control of MCIA to
premises located in North America or Europe that are owned or controlled by
Borrower and in respect of which Lender has received sufficient documentation,
including bills of lading and shipping contracts, in each case assigned to
Lender, to confirm the foregoing.

 

1.8 “Availability Reserves”

“Availability Reserves” shall mean, as of any date of determination, the Royalty
Reserve and such amounts as Lender may from time to time establish and revise
reducing the amount of Revolving Loans and Letter of Credit Accommodations which
would otherwise be available to Borrower under the lending formula(s) provided
for herein: (a) to reflect events, conditions, contingencies or risks (including
anticipated seasonal variations in dilution of Accounts) which, as determined by
Lender, do or may affect either (i) the Collateral or any other property which
is security for the Obligations or its value, (ii) the assets, business or
prospects of Borrower or any Obligor or (iii) the Liens and other rights of
Lender and/or Agents in the Collateral (including the enforceability, perfection
and priority thereof) or (b) to reflect Lender’s belief that any collateral
report or financial information furnished by or on behalf of Borrower or any
Obligor to Lender is or may have been incomplete, inaccurate or misleading in
any material respect or (c) to reflect outstanding Letter of Credit
Accommodations as provided in Section 2.2 hereof or (d) in respect of any state
of facts which Lender determines constitutes an Event of Default or may, with
notice or passage of time or both, constitute an Event of Default (including
rents or other payments due and unpaid or which Lender reasonably expects will
not be paid when due) or (e) to reflect Lender’s estimate of the amount of any
Priority Payables Reserve or (f) to reflect reserves for dilution greater than
ten percent (10%).

 

1.9 “Bankruptcy Code”

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101,
et seq.).

 

1.10 “Blocked Accounts”

“Blocked Accounts” shall have the meaning set forth in Section 5.3(a) hereof.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

6

1.11 “Borrower General Security Agreement”

“Borrower General Security Agreement” shall mean the amended and restated
general security agreement dated November 30, 2001 given by Borrower (and
certain U.S. affiliates of Borrower named therein) in favor of US Collateral
Agent in respect of the Obligations, as it now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.12 “Borrowing Base Certificate”

“Borrowing Base Certificate” shall mean the borrowing base certificate, together
with the completed exhibits thereto, to be delivered by Borrower pursuant to
Section 6.1(b), the form of which is attached hereto as Schedule 6.1(b).

 

1.13 “Business Day”

“Business Day” shall mean a day (other than a Saturday, Sunday or statutory
holiday in Ontario, Illinois, New York or London) on which Lender’s Chicago and
Toronto office, the U.S. Reference Bank’s main office and banks in New York
City, Toronto and London are open for business in the normal course.

 

1.14 “Canadian Collateral Agent”

“Canadian Collateral Agent” shall mean Wells Fargo Capital Finance Corporation
Canada (formerly known as Wachovia Capital Finance Corporation (Canada),
formerly known as Congress Financial Corporation (Canada)) in its capacity as
collateral agent for the Secured Parties.

 

1.15 “Code”

“Code” shall mean the Internal Revenue Code of 1986.

 

1.16 “Collateral”

“Collateral” shall mean, collectively, “Collateral” as such term is defined in
the Borrower General Security Agreement and in the Intellectual Property
Security Agreements and all assets and properties of Borrower and each Obligor
in respect of which Lender and/or an Agent is or has been granted a Lien
pursuant to any Financing Agreement.

 

1.17 “Default”

“Default” shall mean an event, circumstance or omission which, with any of the
giving of notice, a lapse of time or a failure to remedy the event, circumstance
or omission within a lapse of time, would constitute an Event of Default.

 

1.18 “EBITDA”

“EBITDA” shall mean, as to any Person, with respect to any Testing Period, an
amount equal to the net income of such Person for such period, plus:

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

7

(a)      depreciation, amortization and other non-cash charges not relating to
current assets;

(b)      interest expenses;

(c)      extraordinary, unusual and non-recurring losses that are pre-approved
by Lender under, and in accordance with, this Agreement;

(d)      unrealized foreign exchange losses related to balance sheet items that
are pre-approved by Lender under, and in accordance with, this Agreement; and

(e)      the provision for taxes for such period;

to the extent deducted in the computation of net income for such Person in such
Testing Period, all in accordance with GAAP.

1.19 “Eligible Accounts”

“Eligible Accounts” shall mean Accounts created by Borrower, MCE or MCC which
are and continue to be acceptable to Lender based on the criteria set forth
below. In general, Accounts shall be Eligible Accounts if:

(a)      such Accounts arise from the actual and bona fide sale and delivery of
goods by Borrower, MCE or MCC or rendition of services by Borrower, MCE or MCC
in the ordinary course of their respective businesses which transactions are
completed in accordance with the terms and provisions contained in any documents
related thereto;

(b)      such Accounts are not unpaid more than ninety (90) days after the date
of the original invoice for them and are not unpaid more than sixty (60) days
past the due date thereof;

(c)      such Accounts comply with the terms and conditions contained in
Section 6.2(c) of this Agreement;

(d)      such Accounts do not arise from sales on consignment, guaranteed sale,
sale and return, sale on approval, or other terms under which payment by the
account debtor may be conditional or contingent;

(e)      the chief executive office of the account debtor with respect to such
Accounts is located in Canada, the United States of America or the United
Kingdom or, if the chief executive office of the account debtor is not located
in Canada, the United States of America or the United Kingdom, the Account is
payable in Canadian Dollars, US Dollars, Pounds Sterling or Euro, and, at
Lender’s option, if: (i) the account debtor has delivered to Borrower, MCE or
MCC, as applicable, an irrevocable letter of credit issued or confirmed by a
bank satisfactory to Lender and payable only in the United States of America in
the currency in which the Account is denominated, sufficient to cover such
Account, in form and substance satisfactory to Lender and, if required by
Lender, the original of such letter of credit has been delivered to Lender or

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

8

Lender’s agent and the issuer thereof notified of the assignment of the proceeds
of such letter of credit to Lender, or (ii) such Account is subject to credit
insurance payable to Lender issued by an insurer and on terms and in an amount
acceptable to Lender, or (iii) such Account is otherwise acceptable in all
respects to Lender (subject to such lending formula with respect thereto as
Lender may determine);

(f)      such Accounts do not consist of progress billings, bill and hold
invoices or retainage invoices, except as to bill and hold invoices, unless
Lender shall have received an agreement in writing from the account debtor, in
form and substance satisfactory to Lender, confirming the unconditional
obligation of the account debtor to take the goods related thereto and pay such
invoice;

(g)      the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts
(but the portion of the Accounts of such account debtor in excess of the amount
at any time and from time to time owed by Borrower, MCE or MCC, as applicable,
to such account debtor or claimed owed by such account debtor may be deemed
Eligible Accounts);

(h)      there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;

(i)      such Accounts are subject to the first priority, valid and perfected
Lien of Lender and/or Agents and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any Liens except those permitted
in this Agreement;

(j)      neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee or agent of or
affiliated with Borrower, MCE or MCC directly or indirectly by virtue of family
membership, ownership, control, management or otherwise;

(k)      the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Lender’s request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Lender or a
letter of credit has been provided with respect thereto on terms and conditions
satisfactory to Lender;

(l)      there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which might result in
any material adverse change in any such account debtor’s financial condition;

(m)      such Accounts of a single account debtor or its affiliates do not
constitute more than twenty-five percent (25%) of all otherwise Eligible
Accounts or, with respect to each of Gamestop and Walmart, such Accounts do not
constitute more than forty-five percent (45%) and forty percent (40%),
respectively, or such higher percentage as may be agreed by Lender, of all

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

9

otherwise Eligible Accounts or, with respect to such other account debtors as
may from time to time be approved in writing by Lender on a case by case basis,
such Accounts do not constitute more than such percentage in excess of
twenty-five percent (25%) as may be agreed by Lender of all otherwise Eligible
Accounts (but in each case the portion of the Accounts not in excess of such
percentage may be deemed Eligible Accounts);

(n)      such Accounts are not owed by an account debtor who has Accounts unpaid
more than ninety (90) days after the date of the original invoice for them which
constitute more than fifty percent (50%) of the total Accounts of such account
debtor;

(o)      such Accounts are owed by account debtors whose total indebtedness to
Borrower, MCE or MCC does not exceed the credit limit with respect to such
account debtors as determined by Lender from time to time (but the portion of
the Accounts not in excess of such credit limit may still be deemed Eligible
Accounts); and

(p)      such Accounts are owed by account debtors deemed creditworthy at all
times by Lender, as determined by Lender.

General criteria for Eligible Accounts may be established and revised from time
to time by Lender. Any Accounts which are not Eligible Accounts shall
nevertheless be part of the Collateral and subject to the Lien of Lender and/or
Agents.

 

1.20 “Eligible Inventory”

“Eligible Inventory” shall mean Inventory consisting of finished goods held for
resale in the ordinary course of the business of Borrower or MCE and raw
materials (including electronic chips) for such finished goods, in each case
which are acceptable to Lender in its absolute discretion based on the criteria
set forth below. In general, Eligible Inventory shall not include
(a) work-in-process; (b) components which are not part of finished goods;
(c) spare parts for equipment; (d) packaging and shipping materials;
(e) supplies used or consumed in Borrower’s or MCE’s business; (f) Inventory at
premises which are not owned and controlled by Borrower or MCE, unless Lender
has received an agreement in writing from the person in possession of such
Inventory and/or the owner or operator of such premises in form and substance
satisfactory to Lender acknowledging Agents’ first priority Lien in the
Inventory, waiving or subordinating Liens by such person against the Inventory
and permitting Lender and/or Agents access to, and the right to remain on, the
premises so as to exercise Lender’s and/or Agents’ rights and remedies and
otherwise deal with the Collateral, or unless such Inventory is Approved
In-Transit Inventory; (g) Inventory subject to a Lien in favor of any person
other than Agents and/or Lender except those permitted in this Agreement;
(h) bill and hold goods; (i) unserviceable, obsolete or slow moving Inventory;
(j) Inventory which is not subject to the first priority, valid and perfected
Lien of Agents and/or Lender; (k) damaged and/or obsolete and/or defective
Inventory; (l) Inventory purchased or sold on consignment and (m) Inventory
subject to a license agreement or other arrangement with a third party which, in
Lender’s determination, restricts the ability of Lender and/or Agents to
exercise their rights under this Agreement and the Financing Agreements with
respect to such Inventory unless such third party has entered into an Acceptable
Liquidation Agreement or Lender has otherwise agreed to allow such Inventory to
be eligible in Lender’s sole discretion. General criteria for Eligible Inventory
may be established and revised

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

10

from time to time by Lender. Any Inventory which is not Eligible Inventory shall
nevertheless be part of the Collateral and subject to the Lien of Lender and/or
Agents.

 

1.21 “EMU Legislation”

“EMU Legislation” shall mean legislative measures of the Council of European
Union for the introduction of, change over to or operation of the Euro.

 

1.22 “Environmental Laws”

“Environmental Laws” shall mean with respect to any Person all federal (United
States of America and Canada), state, provincial, district, local, municipal and
foreign laws, statutes, rules, regulations, ordinances, orders, directives,
permits, licenses and consent decrees relating to health, safety, hazardous,
dangerous or toxic substances, waste or material, pollution and environmental
matters, as now or at any time hereafter in effect, applicable to such Person
and/or its business and facilities (whether or not owned by it), including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contamination, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes into the environment (including ambient air,
surface water, ground water, land surface or subsurface strata) or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
chemicals, or hazardous, toxic or dangerous substances, materials or wastes.

 

1.23 “Equipment”

“Equipment” shall mean all of Borrower’s now owned and hereafter acquired
equipment, machinery, computers and computer hardware and software (whether
owned or licensed), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.

 

1.24 “ERISA”

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974.

 

1.25 “ERISA Affiliate”

“ERISA Affiliate” shall mean any person required to be aggregated with Borrower
or any of its affiliates under Sections 414(b), 414(c), 414(m) or 414(o) of the
Code.

 

1.26 “Euro”

“Euro” means the single currency to which the Participating Member States of the
European Union have converted.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

11

1.27 “Event of Default”

“Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 9.1 hereof.

 

1.28 “Excess Availability”

“Excess Availability” shall mean the amount in US Dollars, as determined by
Lender, calculated at any time, equal to:

 

  (a)

the lesser of:

 

  (i)

the amount of the Revolving Loans available to Borrower as of such time pursuant
to Section 2.1 as determined by Lender and subject to the sublimits and
Availability Reserves from time to time established by Lender hereunder; and

 

  (ii)

the Maximum Credit; minus

 

  (b)

the sum of: (i) the amount of all then outstanding and unpaid Obligations with
respect to Revolving Loans and Letter of Credit Accommodations, plus (ii) the
aggregate amount of all due but unpaid tax obligations, and trade payables of
Borrower, MCE, MCC and MCII that are past due more than sixty (60) days.

 

1.29 “Financing Agreements”

“Financing Agreements” shall mean, collectively, this Agreement, the Borrower
General Security Agreement, the Intellectual Property Security Agreements and
all notes, guarantees, security agreements and other agreements, documents and
instruments previously executed or now or at any time hereafter executed and/or
delivered by Borrower or any Obligor in connection with this Agreement, the
Original Loan Agreement, the First Amended and Restated Loan Agreement, the
Amended First Amended and Restated Loan Agreement, the Second Amended and
Restated Loan Agreement and the Third Amended and Restated Loan Agreement
excluding any Swap Agreements, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.30 “Fiscal Quarter”

“Fiscal Quarter” shall mean any of the following three (3) month periods in any
fiscal year of Borrower: April 1 to June 30, July 1 to September 30, October 1
to December 31 and January 1 to March 31.

 

1.31 “Fixed Charge Coverage Ratio”

“Fixed Charge Coverage Ratio” shall mean, with respect to MCII and its
subsidiaries on a consolidated basis for any Testing Period, the ratio of
(a) EBITDA to (b) Fixed Charges. For the avoidance of doubt, Lender and Borrower
agree that the compliance certificate attached hereto as Exhibit A accurately
details the method for calculating the Fixed Charge Coverage Ratio.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

12

1.32 “Fixed Charges”

“Fixed Charges” shall mean, with respect to MCII and its subsidiaries on a
consolidated basis for any Testing Period:

(a)      the aggregate of all interest expenses payable in cash for such Testing
Period (but excluding the interest payment made to Winkler Atlantic Trust on or
about March 29, 2011 in the amount of $2,445,000), plus

(b)      scheduled principal payments, plus

(c)      capital lease obligation payments, plus

(d)      the amount of capital expenditures, determined in accordance with GAAP,
to the extent applicable, made during such Testing Period and not funded with
new term debt or capital leases, plus

(e)      cash dividends and distributions, plus

(f)      current taxes paid or payable less cash received in such Testing Period
for tax credits or tax overpayments.

 

1.33 “Funding Bank”

“Funding Bank” shall have the meaning set forth in Section 3.7 hereof.

 

1.34 “GAAP”

“GAAP” shall mean generally accepted accounting principles in Canada or the
United States of America, as applicable, as in effect from time to time as set
forth in the opinions and pronouncements of the relevant Canadian or American
public and private accounting boards and institutes which are applicable to the
circumstances as of the date of determination consistently applied.

 

1.35 “Gameshark Software”

“Gameshark Software” shall mean the video game enhancement software sold by
Borrower and certain Obligors that enables video game players to access and take
full advantage of the secret codes, short cuts, hints and cheats incorporated by
video game publishers into their video game offerings.

 

1.36 “Governmental Authority”

“Governmental Authority” shall mean any government, parliament, legislature,
municipal or local government, or any regulatory authority, agency, commission
or board of any government, parliament, legislature, municipal or local
government or any court or (without limitation to the foregoing) any other law,
regulation or rule-making entity (including any central bank, fiscal or

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

13

monetary authority regulating banks), having jurisdiction in the relevant
circumstances, or any Person acting under the authority of any of the foregoing
(including any arbitrator).

 

1.37 “Hazardous Materials”

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances,
materials or wastes that are or become regulated under any Environmental Law
(including any that are or become classified as hazardous or toxic under any
Environmental Law).

 

1.38 “High Selling Period”

“High Selling Period” shall mean the period from and including July 1 through
and including November 30.

 

1.39 “Inactive Subsidiaries”

“Inactive Subsidiaries” shall mean collectively Xencet USA, Inc. and Singapore
Holdings Inc., and “Inactive Subsidiary” shall mean any one of them.

 

1.40 “Information Certificates”

“Information Certificates” shall mean, collectively, the Information
Certificates of Borrower and each Obligor constituting Exhibit B hereto as
updated or provided from time to time, each containing material information with
respect to such Person, its business, assets and properties provided by or on
behalf of such Persons to Lender in connection with the preparation of this
Agreement and amendments, modifications, supplements, extensions, renewals,
restatements and replacements thereof from time to time and the other Financing
Agreements and the financing arrangements provided for herein.

 

1.41 “Intellectual Property”

“Intellectual Property” shall mean Borrower’s and each Obligor’s now owned and
hereafter arising or acquired: patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
applications, copyright registrations, trademarks, trade names, trade styles,
trademark and service mark applications, and licenses and rights to use any of
the foregoing; all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement, if any, of the foregoing; all rights to
inventories, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including goodwill associated with any trademark or the license of any
trademark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

14

of authorship, domain names and domain name registration and software and
contract rights relating to computer software programs, in whatever form created
or maintained.

 

1.42 “Intellectual Property Security Agreements”

“Intellectual Property Security Agreements” shall mean, collectively, (i) the
Trademark Security Agreement dated as of September 25, 2000 and executed by
Borrower in favor of US Collateral Agent, (ii) the Patent Security Agreement
dated as of September 25, 2000 and executed by Borrower in favor of US
Collateral Agent, and (iii) the Copyright Security Agreement dated as of
September 25, 2000 and executed by Borrower in favor of US Collateral Agent, as
each now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

1.43 “Interest Period”

“Interest Period” shall mean, for any Libor Rate Loan, a period of one (1), two
(2), three (3) or six (6) months duration as Borrower may elect, the exact
duration to be determined in accordance with the customary practice of Lender;
provided, that, Borrower may not elect an Interest Period which will end after
the Termination Date or the then current term of this Agreement.

 

1.44 “Interest Rate”

“Interest Rate” shall mean:

(a) for Prime Rate Loans, the Prime Rate plus the Applicable Rate;

(b) for Libor Rate Loans, the Adjusted Libor Rate for the applicable Interest
Period plus the Applicable Rate;

provided that the Interest Rate shall mean, at Lender’s option, without notice:

(c) for Prime Rate Loans, the Prime Rate plus the Applicable Rate plus 3.0% per
annum; and

(d) for Libor Rate Loans, the Adjusted Libor Rate for the applicable Interest
Period plus the Applicable Rate plus 3.0% per annum,

(i) on the non-contingent Obligations for (A) the period from and after the date
of termination hereof until such time as Lender has received full and final
payment of all such Obligations, and (B) the period from and after the date of
the occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by Lender (notwithstanding entry of any judgment
against Borrower) and (ii) on the Revolving Loans at any time outstanding in
excess of the amounts available to Borrower under Section 2 hereof (whether or
not such excess(es), arise or are made with or without Lender’s knowledge or
consent and whether made before or after an Event of Default).

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

15

1.45 “Inventory”

“Inventory” shall mean all of Borrower’s and MCE’s now owned and hereafter
existing or acquired raw materials, work in process, finished goods and all
other inventory of whatsoever kind or nature, wherever located.

 

1.46 “Letter of Credit Accommodations”

“Letter of Credit Accommodations” shall mean the letters of credit, merchandise
purchase or other guarantees denominated in Canadian Dollars or US Dollars which
are from time to time either (a) issued or opened by Lender for the account of
Borrower or any Obligor or (b) with respect to which Lender has agreed to
indemnify the issuer or guaranteed to the issuer the performance by Borrower or
any Obligor of its obligations to such issuer.

 

1.47 “Libor Rate”

“Libor Rate” shall mean, with respect to the Interest Period for a Libor Rate
Loan, the rate of interest per annum (expressed as a percentage on the basis of
a 360-day year) being the rate published as the London interbank offered rate in
The Wall Street Journal, Eastern Edition, on the day which is two (2) Business
Days before the first day of such Interest Period for offering deposits in US
Dollars for a period comparable to the applicable Interest Period and, if for
any reason, the London interbank offered rate is not available in the Wall
Street Journal, Eastern Edition, then the Libor Rate will be the rate of
interest per annum (expressed as a percentage calculated on the basis of a
360-day year) equal to the average (rounded upward to the nearest whole multiple
of 1/16 of one percent (1%) per annum) of the rates per annum which leading
banks in the London interbank markets are offering deposits in US Dollars and
for a comparable amount of the proposed Libor Rate Loan and for a period equal
to the relevant Interest Period appearing on the Reuters Screen LIBO Page (at or
about 11:00 a.m. London time) on the day which is two (2) Business Days before
the first day of such Interest Period; provided however that the Libor Rate
shall at no time be less than one and one-half percent (1.5%) per annum

 

1.48 “Libor Rate Loans”

“Libor Rate Loans” shall mean any Revolving Loans or portions thereof
denominated in US Dollars and upon which interest is payable based on the Libor
Rate in accordance with the terms hereof.

 

1.49 “License Agreements”

“License Agreements” shall have the meaning set forth in Section 7.14 hereof.

 

1.50 “Lien”

“Lien” shall mean any mortgage, deed of trust, pledge, fixed or floating charge,
lien, security interest, hypothec or encumbrance or security arrangement of any
nature whatsoever, whether arising by written or oral agreement or by operation
of law, including any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

16

1.51 “Low Selling Period”

“Low Selling Period” shall mean the period from and including December 1 through
and including June 30.

 

1.52 “Mad Catz China”

“Mad Catz China” shall mean Mad Catz Technological Development (Shenzhen) Co.,
Ltd., a corporation incorporated under the laws of China.

 

1.53 “Mad Catz Germany”

“Mad Catz Germany” shall mean Mad Catz GmbH, formerly known as Saitek Elektronik
Vertriebs GmbH., a corporation incorporated under the laws of Germany.

 

1.54 “Mad Catz Japan”

“Mad Catz Japan” shall mean Mad Catz Co., Ltd., a corporation incorporated under
the laws of Japan.

 

1.55 “Material Adverse Change”

“Material Adverse Change” shall mean, where used in relation to the affairs of
Borrower or any Obligor, a change in the business, operations or capital of
Borrower or such Obligor, as applicable, that, in the opinion of Lender, has or
could be expected to have a Material Adverse Effect.

 

1.56 “Material Adverse Effect”

“Material Adverse Effect” shall mean (i) a material adverse effect on the assets
or property of Borrower, any Obligor, their respective subsidiaries or the
business or operations of any of them or all of them, taken as a whole, (ii) a
material adverse effect on the condition or prospects, financial or otherwise,
of Borrower, any Obligor and their respective subsidiaries or any of them or all
of them, taken as a whole, (iii) a material adverse effect on the ability of
Borrower or any Obligor to perform and discharge any of its obligations under
the Financing Agreements, or (iv) a material adverse effect on the priority,
effectiveness or enforceability of any Lien granted by Borrower or any Obligor
in favor of Agents and/or Lender or the ability of Lender and/or Agents to
enforce any Obligation or realize upon any Collateral or any other property
securing the Obligations.

 

1.57 “Maximum Credit”

“Maximum Credit” shall mean the amount of $30,000,000.

 

1.58 “Maximum Letter of Credit Facility”

“Maximum Letter of Credit Facility” shall mean the amount of $2,000,000.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

17

1.59 “MCC”

“MCC” shall mean 1328158 Ontario Inc., a corporation incorporated under the laws
of the Province of Ontario.

 

1.60 “MCE”

“MCE” shall mean Mad Catz Europe Limited, a company incorporated and existing
under the laws of England and Wales.

 

1.61 “MCII”

“MCII” means Mad Catz Interactive, Inc., a corporation existing under the
federal laws of Canada.

 

1.62 “MCIA”

“MCIA” shall mean Mad Catz Interactive Asia Limited, a company incorporated
under the laws of Hong Kong.

 

1.63 “Merger”

“Merger” means the merger of Saitek Industries Ltd. with Borrower to continue as
Borrower effective April 3, 2008.

 

1.64 “Net Amount of Eligible Accounts”

“Net Amount of Eligible Accounts” shall mean the gross amount in US Dollars of
Eligible Accounts less (a) sales, excise or similar taxes included in the amount
thereof and (b) returns, discounts, claims, credits and allowances of any nature
at any time issued, owing, granted, outstanding, available or claimed with
respect to such Eligible Accounts; provided that the amounts deducted under
clause (a) shall not duplicate items for which Availability Reserves have been
established by Lender.

 

1.65 “Net Orderly Liquidation Value”

“Net Orderly Liquidation Value” shall mean the amount in US Dollars to be
realized from any orderly liquidation of Inventory, net of all liquidation
costs, including deductions for all commissions and taxes, as evidenced by an
appraisal of such Inventory conducted, at the cost of Borrower by Hilco
Appraisal Services, LLC or such other appraiser as is acceptable to Lender, such
appraisal to be in form, scope and methodology acceptable to Lender and
addressed to Lender or upon which Lender is permitted to rely.

 

1.66 “Obligations”

“Obligations” shall mean any and all Revolving Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by Borrower or any Obligor to Lender, any
Agent, their respective affiliates and/or owing to any

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

18

financial institution under or in connection with a Swap Agreement, including
principal, interest, charges, fees, costs and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, arising under
this Agreement, the other Financing Agreements and any Swap Agreement, whether
now existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of this Agreement or after the commencement of any
proceeding with respect to Borrower or any Obligor under the Bankruptcy Code or
any similar statute in any jurisdiction (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
proceeding, whether or not such amounts are allowed or allowable in whole or in
part in such proceeding), whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, secured or unsecured, and however acquired by Lender, any Agent,
their respective affiliates and/or any financial institution under or in
connection with a Swap Agreement.

 

1.67 “Obligor”

“Obligor” shall mean any guarantor, endorser, acceptor, surety or other person
liable on or with respect to the Obligations or who is the owner of any property
which is security for the Obligations including MCII, MCC, MCE, FX Unlimited,
Inc., MCIA, WAHL, Mad Catz Germany, Saitek France, Mad Catz Japan and Mad Catz
China, other than Borrower.

 

1.68 “Participating Member State”

“Participating Member State” shall mean each state so described in any EMU
Legislation.

 

1.69 “Payment Account”

“Payment Account” shall have the meaning set forth in Section 5.3 hereof.

 

1.70 “Permitted Inter-Company Debt”

“Permitted Inter-Company Debt” shall mean indebtedness owing by Borrower to any
Obligor, by any Obligor to Borrower and/or by any Obligor to another Obligor
provided that:

(a)      such indebtedness is incurred in the ordinary course of business of
Borrower and/or such Obligor, as applicable, consistent with past practice;

(b)      all promissory notes and security agreements (if any) executed by
Borrower or any Obligor in respect of such indebtedness shall be assigned to
Agents in form and content satisfactory to Agents; and

(c)      if requested by Lender, such indebtedness is subordinated and postponed
pursuant to subordination agreements in form and content satisfactory to Lender.

 

1.71 “Permitted 3rd Party Debt”

“Permitted 3rd Party Debt” shall mean indebtedness owing by a Permitted 3rd
Party Debt Obligor to any Permitted 3rd Party Debt Lender.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

19

1.72 “Permitted 3rd Party Debt Guarantee”

“Permitted 3rd Party Debt Guarantee” shall mean a guarantee given by a Permitted
3rd Party Debt Obligor in favor of a Permitted 3rd Party Debt Lender with
respect to Permitted 3rd Party Debt of another Permitted 3rd Party Debt Obligor.

 

1.73 “Permitted 3rd Party Debt Subordination Agreement”

“Permitted 3rd Party Debt Subordination Agreement” shall mean a subordination
agreement drafted and requested by a Permitted 3rd Party Debt Lender and entered
into among such Permitted 3rd Party Debt Lender, US Collateral Agent, Lender and
the applicable Permitted 3rd Party Debt Obligors which subordinates US
Collateral Agent’s security over the assets of the applicable Permitted 3rd
Party Debt Obligor to such Permitted 3rd Party Debt Lender’s security over the
assets of the applicable Permitted 3rd Party Debt Obligor.

 

1.74 “Permitted 3rd Party Debt Lender”

“Permitted 3rd Party Debt Lender” shall mean a Person extending Permitted 3rd
Party Debt to a Permitted 3rd Party Debt Obligor.

 

1.75 “Permitted 3rd Party Debt Obligors”

“Permitted 3rd Party Debt Obligors” shall mean WAHL, MCIA, Mad Catz Germany,
Saitek France, Mad Catz China and Mad Catz Japan.

 

1.76 “Person”

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, limited partnership, corporation (including any corporation which
elects subchapter S status under the Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

 

1.77 “Pounds Sterling”

“Pounds Sterling” shall mean, at any time of determination, the then official
currency of the United Kingdom.

 

1.78 “PPSA”

“PPSA” shall mean the Personal Property Security Act (Ontario).

 

1.79 “Prime Rate”

“Prime Rate” shall mean the rate from time to time publicly announced by the US
Reference Bank, or its successors, as its prime rate, whether or not such
announced rate is the best rate available at such bank.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

20

1.80 “Prime Rate Loans”

“Prime Rate Loans” shall mean any Revolving Loans or portions thereof
denominated in US Dollars and on which interest is payable based on the Prime
Rate in accordance with the terms hereof.

 

1.81 “Priority Payables Reserve”

“Priority Payables Reserve” shall mean, at any time, the full amount of the
liabilities at such time which have a trust imposed to provide for payment or
Lien ranking or capable of ranking senior to or pari passu with Liens securing
the Obligations on any of the Collateral under Federal, provincial, State,
county, municipal, or local law including to claims for unremitted and
accelerated rents, taxes, wages, vacation pay, workers’ compensation
obligations, government royalties or pension fund obligations, together with the
aggregate value, determined in accordance with GAAP, of all Eligible Inventory
which Lender considers may be or may become subject to a right of a supplier to
recover possession thereof under any Federal, provincial, State, county,
municipal or local law, where such supplier’s right may have priority over the
Liens securing the Obligations including Eligible Inventory subject to a right
of a supplier to repossess goods pursuant to the Bankruptcy Code or any
applicable bankruptcy, reorganization or insolvency legislation.

 

1.82 “Records”

“Records” shall mean all of Borrower’s and each Obligor’s present and future
books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of Borrower or any
Obligor with respect to the foregoing maintained with or by any other person).

 

1.83 “Revolving Loans”

“Revolving Loans” shall mean the loans now or hereafter made by Lender to or for
the benefit of Borrower on a revolving basis (involving advances, repayments and
readvances) as set forth in Section 2.1 hereof.

 

1.84 “Royalty Reserve”

“Royalty Reserve” shall mean an amount equal to all accrued and unpaid royalty
obligations owing by Borrower and MCE as set forth on the most recent Royalty
Reserve Report, adjusted up or down as of any date of determination by Lender in
its sole discretion based on Lender’s findings that such royalty obligations
owing by Borrower and/or MCE have increased or decreased since the date of such
Royalty Reserve Report.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

21

1.85 “Royalty Reserve Report”

“Royalty Reserve Report” shall mean a report for the period since the date of
the last such report delivered in accordance with Section 6.1 hereof which shall
set forth (i) each license of Intellectual Property for which Borrower and/or
MCE is licensee and for which it pays royalties, (ii) the licensor of each such
license, (iii) the aggregate accrued and unpaid royalty obligations owing under
each such license and (iv) the date such accrued and unpaid royalty obligations
are due under each such license. Each Royalty Reserve Report shall be certified
by the chief financial officer of the Borrower as being complete and accurate.

 

1.86 “Saitek France”

“Saitek France” shall mean Saitek, S.A., a Société à resonsabilité limitée under
the laws of France.

 

1.87 “Saitek HK”

“Saitek HK” shall mean Saitek Industries Limited, a corporation incorporated in
Hong Kong.

 

1.88 “Secured Parties”

“Secured Parties” shall collectively mean Lender, Agents, their respective
affiliates, any financial institution under or in connection with a Swap
Agreement and any other person to which Obligations are owed or who is the
beneficiary of or under a guarantee of the Obligations.

 

1.89 “Software”

“Software” shall mean all software and computer programs (regardless of form or
format, DVD, disc or otherwise) and all packaging, containers, artwork, end-user
guides or instructions, user manuals and related materials concerning the use
and operation of such software and computer programs other than Gameshark
Software.

 

1.90 “Software Inventory”

“Software Inventory” shall mean all Eligible Inventory consisting of Software.

 

1.91 “Solvent”

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the assets and property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person; (b) the present fair salable value of the assets and properties
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guarantees and pension
plan liabilities) at any time shall be

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

22

computed as the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can be reasonably be expected
to become an actual or matured liability.

 

1.92 “Springing Blocked Account Triggering Event”

“Springing Blocked Account Triggering Event” shall have the meaning set forth in
Section 5.3(a) hereof.

 

1.93 “Swap Agreement”

“Swap Agreement” shall mean any swap agreement (as defined in 11 U.S.C. §101),
interest rate swap, cap or collar agreement, interest rate future or option
contract, currency swap agreement, currency future or option contract and other
similar hedge or swap agreement between Borrower or any Obligor (or, with the
prior written consent of Lender, in its sole discretion, Agents, or Lender or
any of their respective affiliates on behalf of Borrower or any Obligor) as one
counterparty and Agents, Lender or any of their respective affiliates (even if
that counterparty should subsequently cease to be Agents, Lender or an affiliate
thereof) and/or another financial institution as to the other counterparty;
provided that the prior written consent of Lender is obtained (such consent to
be provided in Lender’s sole discretion) as to such other financial institution
and the Swap Agreement entered into with such other financial institution.

 

1.94 “Termination Date”

“Termination Date” shall have the meaning set forth in Section 11.1(a).

 

1.95 “Testing Period”

“Testing Period” shall mean any trailing four (4) Fiscal Quarters.

 

1.96 “UCC”

“UCC” shall mean the Uniform Commercial Code.

 

1.97 “United Kingdom”

“United Kingdom” shall mean the United Kingdom of Great Britain and Northern
Ireland.

 

1.98 “US Reference Bank”

“US Reference Bank” shall mean Wells Fargo Bank, National Association or such
other major bank in the United States as Lender may from time to time designate
in its discretion.

 

1.99 “Value”

“Value” shall mean, as determined by Lender, with respect to Inventory, the
lower of (a) cost computed on a first-in-first-out basis in accordance with GAAP
and (b) net realizable value.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

23

1.100 “WAHL”

“WAHL” shall mean Winkler Atlantic Holdings Limited, a company incorporated
under the laws of the British Virgin Islands.

 

SECTION 2 CREDIT FACILITIES

 

2.1 Revolving Loans

(a)      Subject to and upon the terms and conditions contained herein, Lender
agrees to make Revolving Loans to Borrower from time to time in amounts
requested by Borrower up to the amount equal to the lesser of:

 

  (i)

the Maximum Credit; and

 

  (ii)

the sum of:

 

  (A)

eighty percent (80%) of the Net Amount of Eligible Accounts;

plus

 

  (B)

the lesser of:

 

  (1)

(X) for any date of determination during the Low Selling Period, the lesser of
(i) eighty-five percent (85%) of the Net Orderly Liquidation Value of Eligible
Inventory (excluding Software Inventory and Approved In-Transit Inventory) and
(ii) sixty-five percent (65%) of the Value of Eligible Inventory (excluding
Software Inventory and Approved In-Transit Inventory); or (Y) for any date of
determination during the High Selling Period, the lesser of (i) eighty-five
percent (85%) of the Net Orderly Liquidation Value of Eligible Inventory
(excluding Software Inventory and Approved In-Transit Inventory) and
(ii) seventy percent (70%) of the Value of Eligible Inventory (excluding
Software Inventory and Approved In-Transit Inventory); and

 

  (2)

$16,000,000 (less the amount, if any, determined in accordance with
Section 2.1(a)(ii)(C) and (D) below),

plus

 

  (C)

the lesser of (i) twenty-five percent (25%) of the Value of Software Inventory,
(ii) eighty-five percent (85%) of the Net Orderly Liquidation Value of Software
Inventory and (iii) $2,000,000,

plus

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

24

  (D)

the lesser of:

 

  (1)

(X) for any date of determination during the Low Selling Period, the lesser of
(i) eighty-five percent (85%) of the Net Orderly Liquidation Value of Approved
In-Transit Inventory and (ii) sixty-five percent (65%) of the Value of Approved
In-Transit Inventory; or (Y) for any date of determination during the High
Selling Period, the lesser of (i) eighty-five percent (85%) of the Net Orderly
Liquidation Value of Approved In-Transit Inventory and (ii) seventy percent
(70%) of the Value of Approved In-Transit Inventory; and

 

  (2)

$5,000,000 during the High Selling Period and $3,250,000 during the Low Selling
Period,

minus

 

  (E)

any Availability Reserves.

(b)      Lender may, in its discretion, from time to time, upon not less than
five (5) days prior written notice to Borrower, (i) reduce the lending formula
with respect to Eligible Accounts to the extent that Lender determines that:
(A) the dilution with respect to the Accounts for any period (based on the ratio
of (1) the aggregate amount of reductions in Accounts other than as a result of
payments in cash to (2) the aggregate amount of total sales) has increased in
any material respect or may be reasonably anticipated to increase in any
material respect above historical levels or as a result of seasonal variations,
or (B) the general creditworthiness of account debtors has declined or
(ii) reduce the lending formula(s) with respect to Eligible Inventory to the
extent that Lender determines that: (A) the number of days of the turnover of
the Inventory for any period has changed in any material respect or (B) the Net
Orderly Liquidation Value of the Eligible Inventory, or any category thereof,
has decreased, or (C) the nature and quality of the Inventory has deteriorated.
In determining whether to reduce the lending formula(s), Lender may consider
events, conditions, contingencies or risks which are also considered in
determining Eligible Accounts, Eligible Inventory or in establishing
Availability Reserves.

(c)      Except in Lender’s discretion, the aggregate amount of the Revolving
Loans and the Letter of Credit Accommodations outstanding at any time shall not
exceed the Maximum Credit. In the event that the outstanding amount of any
component of the Revolving Loans, or the aggregate amount of the outstanding
Revolving Loans and Letter of Credit Accommodations, exceeds the amounts
available under the lending formulas, the sublimits for Letter of Credit
Accommodations set forth in Section 2.2(d) hereof or the Maximum Credit, as
applicable, such event shall not limit, waive or otherwise affect any rights of
Lender in that circumstance or on any future occasions and Borrower shall, upon
demand by Lender, which may be made at any time or from time to time,
immediately repay to Lender the entire amount of any such excess(es) for which
payment is demanded.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

25

(d)      For purposes only of applying the sublimit on Revolving Loans based on
Eligible Inventory pursuant to Section 2.1(a)(ii)(B)(2) hereof, Lender may treat
the then undrawn amounts of outstanding Letter of Credit Accommodations for the
purpose of purchasing Eligible Inventory as Revolving Loans to the extent Lender
is in effect basing the issuance of the Letter of Credit Accommodations on the
Value of the Eligible Inventory being purchased with such Letter of Credit
Accommodations. In determining the actual amounts of such Letter of Credit
Accommodations to be so treated for purposes of the sublimit, the outstanding
Revolving Loans and Availability Reserves shall be attributed first to any
components of the lending formulas in Section 2.1(a) hereof that are not subject
to such sublimit, before being attributed to the components of the lending
formulas subject to such sublimit.

 

2.2 Letter of Credit Accommodations

(a)      Subject to and upon the terms and conditions contained herein, at the
request of Borrower, Lender agrees to provide or arrange for Letter of Credit
Accommodations for the account of Borrower containing terms and conditions
acceptable to Lender and the issuer thereof. Any payments made by Lender to any
issuer thereof and/or related parties in connection with the Letter of Credit
Accommodations shall constitute additional Revolving Loans to Borrower pursuant
to this Section 2.2.

(b)      In addition to any charges, fees or expenses charged by any bank or
issuer in connection with the Letter of Credit Accommodations, Borrower shall
pay to Lender a letter of credit fee at a rate equal to two and one-half percent
(2.5%) per annum on the daily outstanding balance of the Letter of Credit
Accommodations for the immediately preceding month (or part thereof), payable in
arrears as of the first day of each succeeding month, except that Borrower shall
pay to Lender such letter of credit fee, at Lender’s option, without notice, at
a rate equal to five and one-half percent (5.5%) per annum on such daily
outstanding balance for: (i) the period from and after the date of termination
hereof until Lender has received full and final payment of all Obligations
(notwithstanding entry of a judgment against Borrower) and (ii) the period from
and after the date of the occurrence of an Event of Default for so long as such
Event of Default is continuing as determined by Lender. Such letter of credit
fee shall be calculated on the basis of a three hundred sixty (360) day year and
actual days elapsed and the obligation of Borrower to pay such fee shall survive
the termination of this Agreement.

(c)      No Letter of Credit Accommodations shall be available unless on the
date of the proposed issuance of any Letter of Credit Accommodations, the
Revolving Loans available to Borrower (subject to the Maximum Credit, the
Maximum Letter of Credit Facility and any Availability Reserves) are equal to or
greater than: (i) if the proposed Letter of Credit Accommodation is for the
purpose of purchasing Eligible Inventory and all negotiable documents of title
with respect to such Eligible Inventory have been consigned to the issuer of the
Letter of Credit Accommodation, the sum of (A) the percentage equal to one
hundred (100%) percent minus the then applicable percentage set forth in
Section 2.1(a)(ii)(B) above of the Value of such Eligible Inventory, plus
(B) freight, taxes, duty and other amounts which Lender estimates must be paid
in connection with such Inventory upon arrival and for delivery to one of
Borrower’s locations for Eligible Inventory within the United States of America
and (ii) if the proposed Letter of Credit Accommodation is for any other
purpose, an amount equal to one hundred (100%) percent of the face amount
thereof and all other commitments and obligations

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

26

made or incurred by Lender with respect thereto. Effective on the issuance of
each Letter of Credit Accommodation, an Availability Reserve shall be
established in the applicable amount set forth in Section 2.2(c)(i) or
Section 2.2(c)(ii) hereof.

(d)      Except in Lender’s discretion, the amount of all outstanding Letter of
Credit Accommodations and all other commitments and obligations made or incurred
by Lender in connection therewith shall not at any time exceed the Maximum
Letter of Credit Facility. At any time an Event of Default exists or has
occurred and is continuing, upon Lender’s request, Borrower will either furnish
cash collateral to secure the reimbursement obligations to the issuer in
connection with any Letter of Credit Accommodations or furnish cash collateral
to Lender and/or US Collateral Agent for the Letter of Credit Accommodations,
and in either case, the Revolving Loans otherwise available to Borrower shall
not be reduced as provided in Section 2.2(c) hereof to the extent of such cash
collateral.

(e)      Borrower shall indemnify and hold Lender harmless from and against any
and all losses, claims, damages, liabilities, costs and expenses which Lender
may suffer or incur in connection with any Letter of Credit Accommodations and
any documents, drafts or acceptances relating thereto, including any losses,
claims, damages, liabilities, costs and expenses due to any action taken by any
issuer or correspondent with respect to any Letter of Credit Accommodation.
Borrower assumes all risks with respect to the acts or omissions of the drawer
under or beneficiary of any Letter of Credit Accommodation and for such purposes
the drawer or beneficiary shall be deemed Borrower’s agent. Borrower assumes all
risks for, and agrees to pay, all foreign, Federal, State and local taxes,
duties and levies relating to any goods subject to any Letter of Credit
Accommodations or any documents, drafts or acceptances thereunder. Borrower
hereby releases and holds Lender harmless from and against any acts, waivers,
errors, delays or omissions, whether caused by Borrower, by any issuer or
correspondent or otherwise with respect to or relating to any Letter of Credit
Accommodation. The provisions of this Section 2.2(e) shall survive the payment
of Obligations and the termination of this Agreement.

(f)      Nothing contained herein shall be deemed or construed to grant Borrower
any right or authority to pledge the credit of Lender in any manner. Lender
shall have no liability of any kind with respect to any Letter of Credit
Accommodation provided by an issuer other than Lender unless Lender has duly
executed and delivered to such issuer the application or a guarantee or
indemnification in writing with respect to such Letter of Credit Accommodation.
Borrower shall be bound by any interpretation made by Lender, or any other
issuer or correspondent under or in connection with any Letter of Credit
Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of Borrower. Lender shall have the sole and exclusive right and
authority to, and Borrower shall not at any time while an Event of Default
exists, (A) approve or resolve any questions of non-compliance of documents,
(B) give any instructions as to acceptance or rejection of any documents or
goods, (C) execute any and all applications for steamship or airway guarantees,
indemnities or delivery orders, (D) grant any extensions of the maturity of,
time of payment for, or time of presentation of, any drafts, acceptances, or
documents, or (E) agree to any amendments, renewals, extensions, modifications,
changes or cancellations of any of the terms or conditions of any of the
applications, Letter of Credit Accommodations, or documents, drafts or
acceptances thereunder or any letters of credit

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

27

included in the Collateral. Lender may take such actions either in its own name
or in Borrower’s name.

(g)      Any rights, remedies, duties or obligations granted or undertaken by
Borrower to any issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by Borrower to Lender. Any duties or obligations
undertaken by Lender to any issuer or correspondent in any application for any
Letter of Credit Accommodation, or any other agreement by Lender in favor of any
issuer or correspondent relating to any Letter of Credit Accommodation, shall be
deemed to have been undertaken by Borrower to Lender and to apply in all
respects to Borrower.

 

2.3 Availability Reserves

All Revolving Loans otherwise available to Borrower pursuant to the lending
formulas and subject to the Maximum Credit, the Maximum Letter of Credit
Facility and other applicable limits hereunder shall be subject to Lender’s
continuing right to establish and revise Availability Reserves, upon not less
than five (5) days’ prior written notice to Borrower.

 

SECTION 3 INTEREST AND FEES

 

3.1 Interest

(a)      Borrower shall pay to Lender interest on the outstanding principal
amount of the non-contingent Obligations at the applicable Interest Rate.

(b)      Interest shall be payable by Borrower to Lender monthly in arrears not
later than the first day of each calendar month and shall be calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed. The
interest rate shall increase or decrease by an amount equal to each increase or
decrease in the Prime Rate effective on the first day of the month after any
change in such Prime Rate is announced. The increase or decrease shall be based
on the Prime Rate in effect on the last day of the month in which any such
change occurs. All interest accruing hereunder on and after an Event of Default
or termination hereof shall be payable on demand. In no event shall charges
constituting interest payable by Borrower to Lender exceed the maximum amount or
the rate permitted under any applicable law or regulation, and if any part or
provision of this Agreement is in contravention of any such law or regulation,
such part or provision shall be deemed amended to conform thereto.

(c)      A certificate of an authorized signing officer of Lender as to each
amount and/or each rate of interest payable hereunder from time to time shall be
conclusive evidence of such amount and of such rate, absent manifest error.

(d)      For greater certainty, whenever any amount is payable under this
Agreement or any Financing Agreement by Borrower as interest or as a fee which
requires the calculation of an amount using a percentage per annum, each party
to this Agreement acknowledges and agrees that such amount shall be calculated
as of the date payment is due without application of the “deemed reinvestment
principle” or the “effective yield method”. As an example, when

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

28

interest is calculated and payable monthly, the rate of interest payable per
month is one-twelfth (1/12th) of the stated rate of interest per annum.

(e)      Any Libor Rate Loans shall automatically convert to Prime Rate Loans
upon the last day of the applicable Interest Period unless Lender has received
and approved a request to continue such Libor Rate Loan at least three
(3) Business Days prior to such last day in accordance with the terms hereof.
Any Libor Rate Loans shall, at Lender’s option, upon notice by Lender to
Borrower, be subsequently converted to Prime Rate Loans upon the occurrence of
any Default or Event of Default which is continuing and otherwise upon the
Termination Date. Borrower shall pay to Lender, upon demand by Lender (or Lender
may, at its option, charge any loan account of Borrower), any amounts required
to compensate Lender for any loss, costs or expense incurred by Lender as a
result of the conversion of Libor Rate Loans to Prime Rate Loans pursuant to any
of the foregoing. Upon the occurrence of a Default or an Event of Default that
is continuing, or if Borrower repays or prepays a Libor Rate Loan on a day other
than the last day of the applicable Interest Period, Borrower shall indemnify
Lender for any loss or expense suffered or incurred by Lender including any loss
of profit or expenses Lender incurs by reason of the liquidation or redeployment
of deposits or other funds acquired by it to effect or maintain any and all
Libor Rate Loans or any interest or other charges payable to lenders of funds
borrowed by Lender in order to maintain such Libor Rate Loans together with any
other charges, costs or expenses incurred by Lender relative thereto.

(f)      So long as no Default or Event of Default shall have occurred and be
continuing, Borrower may from time to time request Libor Rate Loans or may
request that Prime Rate Loans be converted to Libor Rate Loans or that any
existing Libor Rate Loans continue for an additional Interest Period. Such
request from Borrower shall specify the amount of the Libor Rate Loans or the
amount of the Prime Rate Loans to be converted to Libor Rate Loans or the amount
of the Libor Rate Loans to be continued (subject to the limits set forth below)
and the Interest Period to be applicable to such Libor Rate Loans. Subject to
the terms and conditions contained herein, three (3) Business Days after receipt
by Lender of such a request from Borrower, such Libor Rate Loans shall be made
or Prime Rate Loans shall be converted to Libor Rate Loans or such Libor Rate
Loans shall continue, as applicable; provided, that:

 

  (i)

no Default or Event of Default shall exist or have occurred and be continuing;

 

  (ii)

no party hereto shall have sent any notice of termination of this Agreement;

 

  (iii)

Borrower shall have complied with such customary procedures as are generally
established by Lender for all customers and specified by Lender to Borrower from
time to time for requests by Borrower for Libor Rate Loans;

 

  (iv)

no more than six (6) Interest Periods (for all outstanding Libor Rate Loans) may
be in effect at any one time;

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

29

  (v)

the aggregate amount of the Libor Rate Loans must be in an amount not less than
Five Million US Dollars ($5,000,000) or an integral multiple of One Million US
Dollars ($1,000,000) in excess thereof;

 

  (vi)

not more than eighty percent (80%) of the Obligations may be comprised of Libor
Rate Loans at any time; and

 

  (vii)

Lender shall have determined that the Interest Period or Adjusted Libor Rate is
available to Lender and can be readily determined as of the date of the request
for such Libor Rate Loan by Borrower.

Any request by Borrower for Libor Rate Loans or to convert Prime Rate Loans to
Libor Rate Loans or to continue any existing Libor Rate Loans shall be
irrevocable. Notwithstanding anything to the contrary contained herein, Lender
shall not be required to purchase US Dollar deposits in the London interbank
market to fund any Libor Rate Loans, but the provisions hereof shall be deemed
to apply as if the Lender had purchased such deposits to fund the Libor Rate
Loans.

 

3.2 Intentionally Deleted

 

3.3 Closing Fee

Borrower shall pay to Lender as a closing fee the amount of $100,000, which
shall be fully earned as of and payable on the date hereof.

 

3.4 Servicing Fee

Borrower shall pay to Lender a monthly servicing fee in an amount equal to
$1,500 per month in respect of Lender’s services for each month (or part
thereof) while this Agreement remains in effect and for so long thereafter as
any of the Obligations are outstanding, which monthly fee shall be fully earned
as of and payable in advance on the date of closing hereof and on the first day
of each month thereafter.

 

3.5 Unused Line Fee

Borrower shall pay to Lender a monthly unused line fee at a rate equal to 0.25%
per annum calculated on the amount by which the Maximum Credit exceeds the
average daily principal balance of the outstanding Revolving Loans and Letter of
Credit Accommodations during the immediately preceding month (or part thereof)
during which this Agreement is in effect and for so long thereafter as any of
the Obligations are outstanding, which fee shall be payable on the first day of
each month.

 

3.6 Currency of Payments

Unless otherwise specified by Lender, all interest, fees and other payments by
Borrower hereunder shall be in the currency in which such Obligations are
denominated.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

30

3.7 Increased Costs and Changes in Law

(a)      If, after the date hereof, either:

 

  (i)

any change in, or in the interpretation of, any law or regulation is introduced,
including with respect to reserve requirements, applicable to Lender or any
banking or financial institution from whom Lender borrows funds or obtains
credit (a “Funding Bank”);

 

  (ii)

a Funding Bank or Lender complies with any future guideline or request from any
central bank or other Governmental Authority;

 

  (iii)

a Funding Bank or Lender determines that the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below or a Funding
Bank or Lender complies with any request or directive regarding capital adequacy
(whether or not having the force of law where customarily complied with by
responsible financial institutions) of any such Governmental Authority, central
bank or comparable agency, and such adoption, change or compliance has, or would
have, the direct or indirect effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration the Funding Bank’s or Lender’s policies with respect
to capital adequacy) by an amount deemed by Lender to be material,

and the result of any of the foregoing events described in clauses (i), (ii) and
(iii) is, or results in, an increase in the cost to Lender of funding or
maintaining the Loans and/or Letter of Credit Accommodations, then Borrower
shall from time to time upon demand by Lender pay to Lender additional amounts
sufficient to indemnify Lender against such increased cost on an after-tax basis
(after taking into account applicable deductions and credits in respect of the
amount indemnified). A certificate as to the amount of such increased cost shall
be submitted to Borrower by Lender and shall be conclusive, absent manifest
error.

(b)      If, prior to the first day of any Interest Period:

 

  (i)

Lender shall have determined (which determination shall be conclusive and
binding upon Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the Adjusted
Libor Rate for such Interest Period;

 

  (ii)

Lender has determined that the Adjusted Libor Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

31

 

the cost to Lender of making or maintaining Libor Rate Loans during such
Interest Period; or

 

  (iii)

US Dollar deposits in the principal amounts of the Libor Rate Loans to which
such Interest Period is to be applicable are not generally available in the
London interbank market,

Lender shall give notice thereof to Borrower as soon as practicable thereafter
(which notice shall be withdrawn whenever such circumstances no longer exist).
If such notice is given: (A) any Libor Rate Loans requested to be made on the
first day of such Interest Period shall be made as Prime Rate Loans; (B) any
Revolving Loans that were to have been converted on the first day of such
Interest Period to or continue as Libor Rate Loans shall be converted to or
continued as Prime Rate Loans; and (C) each outstanding Libor Rate Loan shall be
converted, on the last day of the then-current Interest Period thereof, to Prime
Rate Loans. Until such notice has been withdrawn by Lender, no further Libor
Rate Loans shall be made or continued as such, nor shall Borrower have the right
to convert Prime Rate Loans to Libor Rate Loans.

(c)      Notwithstanding any other provision herein, if the adoption of, or any
change in, any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the date hereof shall
make it unlawful for Lender to make or maintain Libor Rate Loans as contemplated
by this Agreement:

 

  (i)

Lender shall promptly give written notice of such circumstances to Borrower
(which notice shall be withdrawn whenever such circumstances no longer exits);

 

  (ii)

the commitment of Lender hereunder to make Libor Rate Loans, continue Libor Rate
Loans as such and convert Prime Rate Loans to Libor Rate Loans shall forthwith
be cancelled and, until such time as it shall no longer be unlawful for Lender
to make or maintain Libor Rate Loans, Lender shall then only have a commitment
to make Prime Rate Loans when a Libor Rate Loan is requested; and

 

  (iii)

the Revolving Loans then outstanding as Libor Rate Loans, if any, shall be
converted automatically to Prime Rate Loans on the respective last days of the
then current Interest Periods with respect to such Revolving Loans or within
such earlier period as required by law.

If any such conversion of a Libor Rate Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, Borrower
shall pay to Lender such amounts, if any, as may be required pursuant to
Section 3.7(d) below.

(d)      Borrower shall indemnify Lender and shall hold Lender harmless from any
loss or expense which Lender may sustain or incur as a consequence of:

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

32

  (i)

default by Borrower in making a borrowing of, conversion into or extension of
Libor Rate Loans after Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement;

 

  (ii)

the making of a prepayment or conversion of any Libor Rate Loans on a day which
is not the last day of an Interest Period with respect thereto.

With respect to Libor Rate Loans such indemnification may include an amount
equal to the greater of: (i) the excess, if any, of (1) the amount of interest
which would have accrued on the amount so prepaid or converted, or not so
borrowed, converted or extended, for the period from the date of such prepayment
or conversion or of such failure to borrow, convert or extend to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure), in each case at the applicable rate of interest for such Libor Rate
Loans provided for herein over (2) the amount of interest (as determined by
Lender) which would have accrued to Lender on such amount by placing such amount
on deposit for a comparable period with leading banks in the London interbank
market and (ii) an amount equal to the interest that would have been payable if
the Libor Rate Loans had been a Prime Rate Loan. This covenant shall survive the
termination or non-renewal of this Agreement and the payment of the Obligations.

(e)      In the event that Borrower has hedged a Libor Rate Loan with an
interest rate swap with Lender or any of its affiliates under which Borrower is
to make its payments based on a fixed rate and Lender or any of its affiliates
is to make its payments based on a rate equal to the Libor Rate, then the
fallback rate (being the Prime Rate in the circumstances described in this
Section 3) on any given day while the swap with Lender or any of its affiliates
is in effect will be the sum of (i) the fallback floating rate payable by Lender
or any of its affiliates that is in effect under the interest rate swap for that
day (without regard to any interest rate spread added thereto under the terms of
the interest rate swap) plus (ii) the percentage spread in the definition of
Interest Rate applicable to Libor Rate Loans.

 

SECTION 4 CONDITIONS PRECEDENT

 

4.1 Conditions Precedent to Revolving Loans and Letter of Credit Accommodations

This Agreement shall not be effective until each of the agreements or actions
set out in the Closing Checklist attached hereto as Exhibit C have been
executed, delivered or completed, as the case may be, to the satisfaction of
Lender or waived in writing (in whole or in part) by Lender in its sole
discretion and each of the following is a condition precedent to Lender
continuing to make Revolving Loans and/or provide Letter of Credit
Accommodations to Borrower hereunder:

(a)      all representations and warranties contained in this Agreement and in
the other Financing Agreements shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of the making of each such Revolving Loan or
providing each such Letter of Credit Accommodation and after giving effect
thereto, except with respect to those representations and warranties that were
or are

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

33

expressly made as of a particular date and except to the extent that there are
changes with respect to matters referenced in such representations and
warranties after the date thereof that do not and will not otherwise cause a
Default or Event of Default hereunder, and

(b)      no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Revolving Loan or
providing each such Letter of Credit Accommodation or after giving effect
thereto.

 

SECTION 5 COLLECTION AND ADMINISTRATION

 

5.1 Borrower’s Loan Account

Lender shall maintain one or more loan account(s) on its books in which shall be
recorded (a) all Revolving Loans, Letter of Credit Accommodations and other
Obligations and the Collateral, (b) all payments made by or on behalf of
Borrower and (c) all other appropriate debits and credits as provided in this
Agreement, including fees, charges, costs, expenses and interest. All entries in
the loan account(s) shall be made in accordance with Lender’s customary
practices as in effect from time to time.

 

5.2 Statements

Lender shall render to Borrower each month a statement setting forth the balance
in Borrower’s loan account(s) maintained by Lender for Borrower pursuant to the
provisions of this Agreement, including principal, interest, fees, costs and
expenses. Each such statement shall be subject to subsequent adjustment by
Lender but shall, absent manifest errors or omissions, be considered correct and
deemed accepted by Borrower and conclusively binding upon Borrower as an account
stated except to the extent that Lender receives a written notice from Borrower
of any specific exceptions of Borrower thereto within thirty (30) days after the
date such statement has been mailed by Lender. Until such time as Lender shall
have rendered to Borrower a written statement as provided above, the balance in
Borrower’s loan account(s) shall be presumptive evidence of the amounts due and
owing to Lender by Borrower.

 

5.3 Collection of Accounts

(a)      Borrower shall establish and maintain, at its expense, blocked accounts
(“Blocked Accounts”) with such banks as are acceptable to Lender into which
Borrower and Obligors shall, in accordance with Lender’s instructions after
Excess Availability is less than $10,000,000 at any time for a period greater
than five (5) consecutive Business Days (even if Excess Availability is
subsequently greater than $10,000,000 at any time) or an Event of Default has
occurred and is continuing (each, a “Springing Blocked Account Triggering
Event”), promptly deposit all payments on Accounts and all payments constituting
proceeds of Inventory or other Collateral; provided that, prior to the
occurrence and continuation of an Event of Default, Obligors agreement to
deposit hereunder shall be limited to payments and proceeds received by such
Obligor in Canada, the United States and the United Kingdom. Upon the occurrence
and during the continuation of an Event of Default, Lender may, and Borrower and
each Obligor shall upon Lender’s request, direct Borrower’s and each Obligor’s
account debtors to directly remit all payment on Accounts to the Blocked
Accounts. The banks at which the Blocked Accounts are established shall enter
into an agreement, in form and substance satisfactory to Lender, providing

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

34

that all items received or deposited in the Blocked Accounts are the property of
Lender, that the depository bank has no lien upon, or right to setoff against,
the Blocked Accounts, the items received for deposit therein, or the funds from
time to time on deposit therein and that the depository bank will, after notice
from Lender that a Springing Blocked Account Triggering Event has occurred
(which notice shall also be provided by Lender to Borrower), wire, or otherwise
transfer, in immediately available funds, on a daily basis, all funds received
or deposited into the Blocked Accounts to such bank account of Lender as Lender
may from time to time designate for such purpose (“Payment Account”). Borrower
and each Obligor agrees that all payments made to such Blocked Accounts or other
funds received and collected by Lender, whether on the Accounts or as proceeds
of Inventory or other Collateral or otherwise shall be subject to the security
of Lender and/or Agents.

(b)      For purposes of calculating the amount of the Revolving Loans available
to Borrower, such payments will be applied (conditional upon final collection)
to the Obligations on the Business Day of receipt by Lender of immediately
available funds in a Payment Account provided such payments and notice thereof
are received in accordance with Lender’s usual and customary practices as in
effect from time to time and within sufficient time to credit Borrower’s loan
account on such day, and if not, then on the next Business Day. For the purposes
of calculating interest on the Obligations, such payments or other funds
received will be applied (conditional upon final collection) to the Obligations
on the date of receipt of immediately available funds by Lender in the
applicable Payment Account provided such payments or other funds and notice
thereof are received in accordance with Lender’s usual and customary practices
as in effect from time to time and within sufficient time to credit Borrower’s
loan account on such day, and if not, then on the next Business Day. If Lender
receives funds in a Payment Account at any time at which no Obligations are
outstanding or in excess of such outstanding Obligations, Lender shall transfer
such funds to Borrower at such account as Borrower may direct; provided that
Borrower shall, at Lender’s request, deposit such funds to an account maintained
at the bank at which the Payment Accounts are maintained and, prior to such
transfer, shall execute and deliver to Lender a cash collateral agreement in
form and substance satisfactory to Lender providing to Lender and/or Agents a
first priority Lien over such account.

(c)      After notice from Lender that a Springing Blocked Account Triggering
Event has occurred Borrower and each Obligor and the shareholders, directors,
employees and/or agents of Borrower and each Obligor shall, acting as trustee
for Lender, receive, as the security of Lender and/or Agents, any monies,
checks, notes, drafts or any other payment relating to and/or proceeds of
Accounts or other Collateral which come into their possession or under their
control and immediately upon receipt thereof, shall deposit or cause the same to
be deposited in the Blocked Accounts, or remit the same or cause the same to be
remitted, in kind, to Lender, but in no event shall any of the foregoing monies,
checks, notes, drafts or any other such payment be commingled with Borrower’s or
an Obligor’s other funds; provided that, prior to the occurrence and
continuation of an Event of Default, Obligors (and the shareholders, directors,
employees and/or agents of such Obligor) agreement to deposit and remit
hereunder shall be limited to monies, checks, notes, drafts or any other payment
and proceeds received by such Obligor in Canada, the United States and the
United Kingdom. Borrower agrees to reimburse Lender on demand for any amounts
owed or paid to any bank at which a Blocked Account is established or any other
bank or person involved in the transfer of funds to or from the Blocked Accounts
arising out of Lender’s payments to, or indemnification of, such bank or person
(other than to the

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

35

extent that such amount arises directly from Lender’s or such other party’s
negligence or willful misconduct). The obligation of Borrower to reimburse
Lender for such amounts pursuant to this Section 5.3 shall survive the
termination of this Agreement.

 

5.4 Payments

All Obligations shall be payable to the Payment Accounts as provided in
Section 5.3 or such other place as Lender may designate from time to time.
Lender may apply payments received or collected from Borrower or for the account
of Borrower (including the monetary proceeds of collections or of realization
upon any Collateral) to such of the Obligations, whether or not then due, in
such order and manner as Lender determines. Payments and collections received in
any currency other than US Dollars or Canadian Dollars will be accepted and/or
applied at the sole discretion of Lender. At Lender’s option, all principal,
interest, fees, costs, expenses and other charges provided for in this Agreement
or the other Financing Agreements may be charged directly to the loan account(s)
of Borrower. Borrower shall make all payments to Lender on the Obligations free
and clear of, and without deduction or withholding for or on account of, any
setoff, counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Lender is required to surrender or return such payment or proceeds
to any Person for any reason, then the Obligations intended to be satisfied by
such payment or proceeds shall be reinstated and continue and this Agreement
shall continue in full force and effect as if such payment or proceeds had not
been received by Lender. Borrower shall be liable to pay to Lender, and does
hereby indemnify and hold Lender harmless for the amount of any payments or
proceeds surrendered or returned. This Section 5.4 shall remain effective
notwithstanding any contrary action which may be taken by Lender in reliance
upon such payment or proceeds. This Section 5.4 shall survive the payment of the
Obligations and the termination of this Agreement. Any payment of the
Obligations or termination of this Agreement shall not affect Borrower’s or an
Obligor’s obligation to continue making payments under any Swap Agreement, which
shall remain in full force and effect notwithstanding such payment or
termination, subject to the terms of such Swap Agreement.

 

5.5 Authorization to Make Revolving Loans

Lender is authorized to make the Revolving Loans and provide the Letter of
Credit Accommodations based upon telephonic instructions or instructions sent by
courier, telecopier or by e-mail received from anyone purporting to be an
officer of Borrower or other authorized person or, at the discretion of Lender,
if such Revolving Loans are necessary to satisfy any Obligations. All requests
for Revolving Loans or Letter of Credit Accommodations hereunder shall specify
the date on which the requested advance is to be made or Letter of Credit
Accommodations established (which day shall be a Business Day) and the amount of
the requested Revolving Loan or Letter of Credit Accommodations. Requests
received after 11:00 a.m. Chicago time on any day shall be deemed to have been
made as of the opening of business on the immediately following Business Day.
All Revolving Loans and Letter of Credit Accommodations under this Agreement
shall be conclusively presumed to have been made to, and at the request of and
for the benefit of, Borrower when deposited to the credit of Borrower or
otherwise disbursed or established in accordance with the instructions of
Borrower or in accordance with the terms and conditions of this Agreement.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

36

5.6 Use of Proceeds

All Revolving Loans made or Letter of Credit Accommodations provided by Lender
to Borrower pursuant to the provisions hereof shall be used by Borrower only for
general operating, working capital and other proper corporate purposes of
Borrower not otherwise prohibited by the terms hereof.

 

SECTION 6 COLLATERAL REPORTING AND COVENANTS

 

6.1 Collateral Reporting

Borrower shall provide Lender with the following documents in a form
satisfactory to Lender:

(a)      on a monthly basis within twenty (20) days after each month end, a
schedule of Accounts, sales made, credits issued and cash received; provided
that Borrower shall provide Lender such reporting on a daily basis at any time
Excess Availability is less than $5,000,000 for a period greater than five
(5) consecutive Business Days;

(b)      on a monthly basis within twenty (20) days after each month end:

 

  (i)

perpetual inventory reports;

 

  (ii)

inventory reports by category, including a separate itemized detailed breakdown
of all Inventory that is in transit;

 

  (iii)

agings of accounts payable;

 

  (iv)

a Royalty Reserve Report; and

 

  (v)

a duly completed and executed Borrowing Base Certificate together with any
information Lender requests in connection therewith, which Borrowing Base
Certificate shall not be deemed to limit, impair or otherwise affect the rights
of Lender contained in this Agreement and in the event of any conflict or
inconsistency between the calculations made in the Borrowing Base Certificate
and those made by Lender, although Lender shall be under no obligation to make
its own calculations, those made by Lender shall be binding and conclusive on
Borrower and Obligors absent manifest error; provided that Borrower shall
provide Lender a completed and executed Borrowing Base Certificate (and the
other supporting documents described in this clause (b)) on a weekly basis
within two (2) Business Days after each week end at any time Excess Availability
is equal to or greater than $5,000,000 and equal to or less than $10,000,000 for
a period greater than five (5) consecutive Business Days;

(c)      upon Lender’s request, (i) copies of customer statements and credit
memos, remittance advices and reports, and copies of deposit slips and bank
statements, (ii) copies of

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

37

shipping and delivery documents, and (iii) copies of purchase orders, invoices
and delivery documents for Inventory and Equipment acquired by Borrower and MCE;

(d)      agings of accounts receivable on a monthly basis within twenty
(20) days after each month end or more frequently as Lender may request;

(e)      no later than thirty (30) days after the end of each fiscal year of
Borrower, financial projections for the next fiscal year, prepared on a monthly
basis;

(f)      such other reports as to the Collateral as Lender or Agents shall
reasonably request from time to time; and

(g)      upon Lender’s request, a detailed schedule of existing intercompany
loans among Borrower and Obligors setting forth the debtor, creditor, amounts
and terms thereof listed at month end.

If any of Borrower’s or any Obligor’s records or reports of the Collateral are
prepared or maintained by an accounting service, contractor, shipper or other
agent, Borrower and each Obligor hereby irrevocably authorizes such service,
contractor, shipper or agent to deliver such records, reports, and related
documents to Lender and to follow Lender’s instructions with respect to further
services at any time that an Event of Default exists.

 

6.2 Accounts Covenants

(a)      Borrower shall notify Lender promptly of: (i) any material delay in any
of Borrower’s, MCE’s or MCC’s performance of any of its obligations to any
account debtor or the assertion of any claims, offsets, defenses or
counterclaims by any account debtor, or any disputes with account debtors, or
any settlement, adjustment or compromise thereof, (ii) all material adverse
information in Borrower’s knowledge relating to the financial condition of any
account debtor and (iii) any event or circumstance which, to Borrower’s
knowledge, would cause Lender to consider any then existing Accounts as no
longer constituting Eligible Accounts. No credit, discount, allowance or
extension or agreement for any of the foregoing shall be granted to any account
debtor without Lender’s consent, except in the ordinary course of Borrower’s,
MCE’s or MCC’s business in accordance with practices and policies previously
disclosed in writing to Lender. So long as no Event of Default exists, Borrower,
MCE or MCC shall settle, adjust or compromise any claim, offset, counterclaim or
dispute with any account debtor. At any time that an Event of Default exists,
Lender shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with account debtors or
grant any credits, discounts or allowances.

(b)      Without limiting the obligation of Borrower to deliver any other
information to Lender, Borrower shall promptly report to Lender any return of
Inventory by any one account debtor if the Inventory so returned in such case
has a value in excess of $250,000. At any time that Inventory is returned,
reclaimed or repossessed, the Account (or portion thereof) which arose from the
sale of such returned, reclaimed or repossessed Inventory shall not be deemed an
Eligible Account. In the event any account debtor returns Inventory when an
Event of Default exists, Borrower and each Obligor shall, upon Lender’s request,
(i) hold the returned Inventory in trust for Lender, (ii) segregate all returned
Inventory from all of its other property, (iii) dispose of

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

38

the returned Inventory solely according to Lender’s instructions, and (iv) not
issue any credits, discounts or allowances with respect thereto without Lender’s
prior written consent.

(c)      With respect to each Account: (i) the amounts shown on any invoice
delivered to Lender or schedule thereof delivered to Lender shall be true and
complete in all material respects, (ii) no payments shall be made thereon except
payments immediately delivered to Lender pursuant to the terms of this
Agreement, (iii) no credit, discount, allowance or extension or agreement for
any of the foregoing shall be granted to any account debtor except as reported
to Lender in accordance with this Agreement and except for credits, rebates,
price protection programs, early payment incentives, discounts, allowances or
extensions made or given in the ordinary course of Borrower’s, MCE’s or MCC’s
business in accordance with practices and policies previously disclosed to
Lender, (iv) there shall be no setoffs, deductions, contras, defenses,
counterclaims or disputes existing or asserted with respect thereto except as
reported to Lender in accordance with the terms of this Agreement, (v) none of
the transactions giving rise thereto will violate any applicable federal, state
or provincial laws or regulations applicable to Borrower or any Obligor, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms, except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights and the discretion of the court as to
the granting of equitable remedies.

(d)      Lender shall have the right at any time or times, in Lender’s name or
in the name of a nominee of Lender, to verify the validity, amount or any other
matter relating to any Account or other Collateral, by mail, telephone,
facsimile transmission or otherwise.

(e)      Borrower and each Obligor shall deliver or cause to be delivered to
Agents, with appropriate endorsement and assignment, with full recourse to
Borrower, all chattel paper and instruments which such Person now owns or may at
any time acquire immediately upon such Person’s receipt thereof, except as
Lender may otherwise agree.

(f)      Lender and/or Agents may, at any time or times that an Event of Default
exists, (i) notify any or all account debtors that the Accounts have been
assigned to Agents and that Agents have a Lien therein and Lender may direct any
or all accounts debtors to make payment of Accounts directly to Lender,
(ii) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of merchandise or otherwise, and upon any terms or conditions,
any and all Accounts or other obligations included in the Collateral and thereby
discharge or release the account debtor or any other party or parties in any way
liable for payment thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Accounts or such other
obligations, but without any duty to do so, and Lender and/or Agents shall not
be liable for their failure to collect or enforce the payment thereof nor for
the negligence of their agents or attorneys with respect thereto and (iv) take
whatever other action Lender and/or Agents may deem necessary or desirable for
the protection of their interests. At any time that an Event of Default exists,
at Lender’s and/or an Agent’s request, all invoices and statements sent to any
account debtor shall state that the Accounts and such other obligations have
been assigned to Agents and are payable directly and only to Lender and
Borrower, MCE and MCC shall deliver to Lender such originals of documents
evidencing the sale and delivery of goods or the performance of services giving
rise to any Accounts as Lender and/or Agents may require.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

39

6.3 Inventory Covenants

With respect to the Inventory: (a) Borrower shall at all times maintain
inventory records satisfactory to Lender, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory,
Borrower’s or MCE’s cost therefor and daily withdrawals therefrom and additions
thereto; (b) Borrower shall conduct a physical count of the Inventory at least
once each year, but at any time or times as Lender may request while an Event of
Default exists, and promptly following such physical inventory shall supply
Lender with a report in the form and with such specificity as may be
satisfactory to Lender concerning such physical count; (c) Borrower and MCE
shall not remove any Inventory from the locations set forth or permitted herein,
without the prior written consent of Lender, except for sales of Inventory in
the ordinary course of Borrower’s or MCE’s business and except to move Inventory
directly from one location set forth or permitted herein to another such
location; (d) Borrower shall, at its expense, at Lender’s request, in any twelve
(12) month period, deliver or cause to be delivered to Lender four (4) full
appraisals as to the Inventory, each in form, scope and methodology acceptable
to Lender and by an appraiser acceptable to Lender, addressed to Lender or upon
which Lender is expressly permitted to rely; provided however that, while an
Event of Default exists, Borrower shall, at its expense, at Lender’s request at
any time and from time to time, deliver or cause to be delivered to Lender
appraisals as to the Inventory, in form, scope and methodology acceptable to
Lender and by an appraiser acceptable to Lender, addressed to Lender or upon
which Lender is expressly permitted to rely; (e) Borrower and MCE shall produce,
use, store and maintain the Inventory, with all reasonable care and caution and
in accordance with applicable standards of any insurance and in conformity with
applicable laws (including the requirements of the Federal Fair Labor Standards
Act of 1938); (f) Borrower and MCE assume all responsibility and liability
arising from or relating to the production, use, sale or other disposition of
the Inventory; (g) Borrower and MCE shall not sell Inventory to any customer on
approval, or any other basis which entitles the customer to return or may
obligate Borrower or MCE to repurchase such Inventory, except in the ordinary
course of business or unless such Inventory is not Eligible Inventory;
(h) Borrower and MCE shall keep the Inventory in good and marketable condition;
and (i) Borrower and MCE shall not, without prior written notice to Lender,
acquire or accept any Inventory on consignment or approval.

 

6.4 Equipment Covenants

With respect to the Equipment: (a) upon Lender’s request, Borrower shall, at its
expense, at any time or times as Lender may request while an Event of Default
exists, deliver or cause to be delivered to Lender written reports or appraisals
as to the Equipment in form, scope and methodology reasonably acceptable to
Lender and by an appraiser acceptable to Lender; (b) Borrower shall keep the
Equipment in good order, repair, running and marketable condition (ordinary wear
and tear excepted); (c) Borrower shall use the Equipment with all reasonable
care and caution and in accordance with applicable standards of any insurance
and in conformity with all applicable laws; (d) the Equipment is and shall be
used in Borrower’s business and not for personal, family, household or farming
use; (e) Borrower shall not remove any Equipment from the locations set forth or
permitted herein, except to the extent necessary to have any Equipment repaired
or maintained in the ordinary course of the business of Borrower or to move
Equipment directly from one location set forth or permitted herein to another
such location and except for the movement of motor vehicles used by or for the
benefit of Borrower in the ordinary course of

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

40

business; (f) the Equipment is now and shall remain personal property and
Borrower shall not permit any of the Equipment to be or become a part of or
affixed to real property; and (g) Borrower assumes all responsibility and
liability arising from the use of the Equipment.

 

6.5 Power of Attorney

Borrower and each Obligor hereby irrevocably designates and appoints Lender and
Agents (and all persons designated by Lender and Agents) as Borrower’s and such
Obligor’s true and lawful attorney-in-fact, and authorizes Lender and Agents, in
Borrower’s, such Obligor’s, Lender’s or an Agent’s name, to:

(a)      at any time while an Event of Default exists (i) demand payment on
Accounts or other proceeds of Inventory or other Collateral, (ii) enforce
payment of Accounts by legal proceedings or otherwise, (iii) exercise all of
Borrower’s and such Obligor’s rights and remedies to collect any Account or
other Collateral, (iv) sell or assign any Account upon such terms, for such
amount and at such time or times as Lender and Agents deem advisable,
(v) settle, adjust, compromise, extend or renew an Account, (vi) discharge and
release any Account, (vii) prepare, file and sign Borrower’s or such Obligor’s
name on any proof of claim in bankruptcy or other similar document against an
account debtor, (viii) notify the post office authorities to change the address
for delivery of Borrower’s or such Obligor’s mail to an address designated by
Lender and/or Agents, and open and dispose of all mail addressed to Borrower and
Obligors, and (ix) do all acts and things which are necessary, in Lender’s or
Agents’ determination, to fulfill Borrower’s and Obligors’ obligations under
this Agreement and the other Financing Agreements; and

(b)      at any time (i) take control in any manner of any item of payment or
proceeds thereof, (ii) have access to any lockbox or postal box into which
Borrower’s or such Obligor’s mail is deposited, (iii) endorse Borrower’s or such
Obligor’s name upon any items of payment or proceeds thereof and deposit the
same in Lender’s account for application to the Obligations, (iv) endorse
Borrower’s or such Obligor’s name upon any chattel paper, document, instrument,
invoice, or similar document or agreement relating to any Account or any goods
pertaining thereto or any other Collateral, (v) sign Borrower’s or such
Obligor’s name on any verification of Accounts and notices thereof to account
debtors and (vi) execute in Borrower’s or such Obligor’s name and file any UCC,
PPSA or other financing statements or amendments thereto.

Borrower and each Obligor hereby releases Lender and Agents and their officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Lender’s or an Agent’s own gross negligence or
willful misconduct as determined pursuant to a final non-appealable order of a
court of competent jurisdiction.

 

6.6 Right to Cure

Lender may, at its option, (a) cure any default by Borrower or any Obligor under
any agreement with a third party or pay or bond on appeal any judgment entered
against Borrower or any Obligor, (b) discharge taxes or Liens at any time levied
on or existing with respect to the Collateral and (c) pay any amount, incur any
expense or perform any act which, in

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

41

Lender’s judgment, is necessary or appropriate to preserve, protect, insure or
maintain the Collateral and the rights of Agents and/or Lender with respect
thereto. Lender may add any amounts so expended to the Obligations and charge
Borrower’s account therefor, such amounts to be repayable by Borrower on demand.
Lender shall be under no obligation to effect such cure, payment or bonding and
shall not, by doing so, be deemed to have assumed any obligation or liability.
Any payment made or other action taken by Lender under this Section 6.6 shall be
without prejudice to any right to assert an Event of Default hereunder and to
proceed accordingly.

 

6.7 Access to Premises

From time to time as requested by Lender, at the cost and expense of Borrower or
any Obligor, (a) Lender or its designee including Agents shall have complete
access to all of Borrower’s and each Obligor’s premises during normal business
hours and after reasonable notice to Borrower and such Obligor, or at any time
and without notice to Borrower or such Obligor if an Event of Default exists,
for the purposes of inspecting, verifying and auditing the Collateral and all of
Borrower’s or such Obligor’s books and records including the Records, and
(b) Borrower and each Obligor shall promptly furnish to Lender such copies of
such books and records including the Records or extracts therefrom as Lender may
request, and (c) Lender or its designee including Agents may use during normal
business hours such of Borrower’s or any Obligor’s personnel, equipment,
supplies and premises as may be necessary for the foregoing and, if an Event of
Default exists, for the collection of Accounts and realization of other
Collateral.

 

SECTION 7 REPRESENTATIONS AND WARRANTIES

Borrower and each Obligor hereby represents and warrants to Lender the following
(which shall survive the execution and delivery of this Agreement), the truth
and accuracy of which are a continuing condition of the making of Revolving
Loans and providing Letter of Credit Accommodations by Lender to Borrower:

 

7.1 Corporate Existence, Power and Authority; Subsidiaries

Borrower and each Obligor has been duly incorporated or organized and is validly
existing under the laws of its jurisdiction of incorporation or organization, as
the case may be, and is duly qualified or registered as a foreign or
extra-provincial corporation in all provinces, states or other jurisdictions
where the nature and extent of the business transacted by it or the ownership of
assets or properties makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify or register would not have a
Material Adverse Effect. The execution, delivery and performance of this
Agreement, the other Financing Agreements and the transactions contemplated
hereunder and thereunder are all within Borrower’s and each Obligor’s corporate
powers, have been duly authorized and are not in contravention of law or the
terms of Borrower’s or any Obligor’s certificate of incorporation, by-laws, or
other organizational documentation, or any indenture, agreement or undertaking
to which Borrower or any Obligor is a party or by which Borrower or any Obligor
or their respective property are bound except to the extent that certain
Collateral may not be assignable by law. This Agreement and the other Financing
Agreements to which it is a party constitute

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

42

legal, valid and binding obligations of Borrower and each Obligor enforceable in
accordance with their respective terms, except as the same is limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally,
and the discretion of a court as to the granting of equitable remedies. Borrower
does not have any subsidiaries or affiliates except as set forth on the
corporate structure chart attached hereto as Exhibit D, which corporate
structure chart is accurate and complete. The exact legal name of Borrower and
each Obligor is as set forth on the signature page of this Agreement and its
Information Certificate. Other than the acquisition by MCII of the entire share
capital of WAHL in November 2007, the Merger and the transactions effected as
set out in Sections 7.16 and 7.17 of the Third Amended and Restated Loan
Agreement, Borrower and each Obligor has not, during the past five (5) years,
been known by or used any other corporate or fictitious name or been a party to
any merger or consolidation, or acquired all of substantially all of the assets
and properties of any Person, or acquired any of its assets and properties out
of the ordinary course of business, except as set forth in its Information
Certificate. Borrower and each Obligor is an organization of the type and
organized in the jurisdiction set forth in its Information Certificate.

 

7.2 Financial Statements; No Material Adverse Change

All financial statements relating to Borrower or any Obligor which have been or
may hereafter be delivered by or on behalf of Borrower or such Obligor to Lender
have been or will be prepared in accordance with GAAP (when identified as such)
and fairly present in all material respects the financial condition and the
results of operations of Borrower or such Obligor as at the dates and for the
periods set forth therein. Except as disclosed in any interim financial
statements furnished by or on behalf of Borrower or any Obligor to Lender prior
to the date of this Agreement, there has been no Material Adverse Change with
respect to Borrower or any Obligor since the date of the most recent audited
financial statements furnished by or on behalf of Borrower or any Obligor to
Lender prior to the date of this Agreement.

 

7.3 Chief Executive Office; Collateral Locations

The chief executive office of Borrower and Borrower’s Records concerning
Accounts are located only at the address set forth below and its only other
places of business and the only other locations of Collateral, if any, are the
addresses set forth in its Information Certificate, subject to the right of
Borrower to establish new locations in accordance with Section 8.2 below. The
Information Certificates correctly identify the chief executive office of each
Obligor and all other places of business and other locations, if any, at which
each Obligor maintains any Collateral. The Information Certificates also
correctly identify any of such locations which are not owned by Borrower or any
Obligor and sets forth the owners and/or operators thereof and to the best of
Borrower’s and each Obligor’s knowledge, the holders of any mortgages on such
locations.

 

7.4 Priority of Liens; Title to Properties

The Liens granted to Agents and/or Lender under this Agreement and the other
Financing Agreements constitute valid and perfected first priority Liens in and
upon the Collateral subject only to the Liens indicated on Schedule 7.4 hereto
(except to the extent that Lender requires the discharge thereof prior to the
advance of the initial Revolving Loans

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

43

hereunder) and the other Liens permitted under Section 8.8 hereof. Borrower and
each Obligor has good and marketable title to all of its assets and properties
subject to no Liens of any kind, except those granted to Agents and/or Lender
and such others as are specifically listed on Schedule 7.4 hereof (except to the
extent that Lender requires the discharge thereof prior to the advance of the
initial Revolving Loans hereunder) or permitted under Section 8.8 hereto.

 

7.5 Tax Returns

Borrower and each Obligor has filed, or caused to be filed, in a timely manner
all tax returns, reports and declarations which are required to be filed by it
(without requests for extension except as previously disclosed in writing to
Lender). All information in such tax returns, reports and declarations is
complete and accurate in all material respects. Borrower and each Obligor has
paid or caused to be paid all taxes due and payable or claimed due and payable
in any assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower and each Obligor and with respect to which adequate
reserves have been set aside on its books. Adequate provision has been made for
the payment of all accrued and unpaid federal, state, county, local, foreign and
other taxes whether or not yet due and payable and whether or not disputed.

 

7.6 Litigation

Except as set forth on the Information Certificates, there is no present
investigation by any Governmental Authority pending, or to the best of
Borrower’s and each Obligor’s knowledge threatened, against or affecting
Borrower or any Obligor, their assets, properties or business and there is no
action, suit, proceeding or claim by any Person pending, or to the best of
Borrower’s knowledge threatened, against Borrower or any Obligor or their
assets, properties or goodwill, or against or affecting any transactions
contemplated by this Agreement, which if adversely determined against Borrower
or any such Obligor would result in any Material Adverse Change in, or would
have a Material Adverse Effect on, Borrower or any Obligor.

 

7.7 Compliance with Other Agreements and Applicable Laws

Except as disclosed in Schedule 7.7 hereto, neither Borrower nor any Obligor is
in default in any material respect under, or in violation in any material
respect of any of the terms of, any material agreement, contract, instrument,
lease or other commitment to which it is a party or by which it or any of its
assets or properties are bound and Borrower and each Obligor is in compliance in
all material respects with all applicable provisions of laws, rules,
regulations, licenses, permits, approvals and orders of any foreign, federal,
state, provincial or local Governmental Authority.

 

7.8 Bank Accounts

All of the deposit accounts, investment accounts or other accounts in the name
of or used by Borrower or any Obligor maintained at any bank or other financial
institution are set forth on Schedule 7.8 hereto, subject to the right of
Borrower or any Obligor to establish new accounts in accordance with
Section 8.15 hereof.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

44

7.9 Accuracy and Completeness of Information

All information furnished in writing by or on behalf of Borrower or any Obligor
to Lender in connection with this Agreement or any of the other Financing
Agreements or any transaction contemplated hereby or thereby including all
information on the Information Certificates is true and correct in all material
respects on the date as of which such information is dated or certified and does
not omit any material fact necessary in order to make such information not
misleading. Since March 31, 2011, no event or circumstance has occurred which
has had or could reasonably be expected to have a Material Adverse Effect on
Borrower or any Obligor which has not been fully and accurately disclosed to
Lender in writing.

 

7.10 Employee Benefits

(a)      Borrower has not engaged in any transaction in connection with which
Borrower or any of its ERISA Affiliates could be subject to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code, including any accumulated funding deficiency described
in Section 7.10(c) hereof and any deficiency with respect to vested accrued
benefits described in Section 7.10(d) hereof.

(b)      No liability to the Pension Benefit Guaranty Corporation has been or is
expected by Borrower to be incurred with respect to any employee benefit plan of
Borrower or any of its ERISA Affiliates. There has been no reportable event
(within the meaning of Section 4043(b) of ERISA) or any other event or condition
with respect to any employee pension benefit plan of Borrower or any of its
ERISA Affiliates which presents a risk of termination of any such plan by the
Pension Benefit Guaranty Corporation.

(c)      Full payment has been made of all amounts which Borrower or any of its
ERISA Affiliates is required under Section 302 of ERISA and Section 412 of the
Code to have paid under the terms of each employee benefit plan as contributions
to such plan as of the last day of the most recent fiscal year of such plan
ended prior to the date hereof, and no accumulated funding deficiency (as
defined in Section 302 of ERISA and Section 412 of the Code), whether or not
waived, exists with respect to any employee benefit plan, including any penalty
or tax described in Section 7.10(a) hereof and any deficiency with respect to
vested accrued benefits described in Section 7.10(d) hereof.

(d)      The current value of all vested accrued benefits under all employee
benefit plans maintained by Borrower that are subject to Title IV of ERISA does
not exceed the current value of the assets of such plans allocable to such
vested accrued benefits, including any penalty or tax described in
Section 7.10(a) hereof and any accumulated funding deficiency described in
Section 7.10(c) hereof. The terms “current value” and “accrued benefit” have the
meanings specified in ERISA.

(e)      Neither Borrower nor any of its ERISA Affiliates is or has ever been
obligated to contribute to any “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

45

7.11 Environmental Compliance

(a)      Neither Borrower nor any Obligor has generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off its premises (whether or not owned by it) in any manner
which at any time violates in any material respect any applicable Environmental
Law or any license, permit, certificate, approval or similar authorization
thereunder and the operations of Borrower and each Obligor comply in all
material respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder.

(b)      There has been no investigation, proceeding, complaint, order,
directive, claim, citation or notice by any Governmental Authority or any other
person nor is any pending, or to the best of Borrower’s and each Obligor’s
knowledge threatened, with respect to any non-compliance with or violation of
the requirements of any Environmental Law by Borrower or any Obligor or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which affects Borrower or any Obligor or their
business, operations or assets or any properties at which Borrower or any
Obligor has transported, stored or disposed of any Hazardous Materials.

(c)      Neither Borrower nor any Obligor has any material liability (contingent
or otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials.

(d)      Borrower and each Obligor has all licenses, permits, certificates,
approvals or similar authorizations required to be obtained or filed in
connection with the operations of Borrower and each Obligor under any
Environmental Law and all of such licenses, permits, certificates, approvals or
similar authorizations are valid and in full force and effect.

 

7.12 Survival of Warranties; Cumulative

All representations and warranties contained in this Agreement or any of the
other Financing Agreements shall survive the execution and delivery of this
Agreement and shall be deemed to have been made again to Lender on the date of
each additional borrowing or other credit accommodation hereunder, except with
respect to, and to the extent that, such representations and warranties are
expressly made as of a particular date or there are changes with respect to the
matters referenced in such representations and warranties after the date made
that do not and will not otherwise cause a Default or Event of Default hereunder
and such representations and warranties shall be conclusively presumed to have
been relied on by Lender regardless of any investigation made or information
possessed by Lender. The representations and warranties set forth herein shall
be cumulative and in addition to any other representations or warranties which
Borrower or any Obligor shall now or hereafter give, or cause to be given, to
Lender.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

46

7.13 Inactive Subsidiaries

No Inactive Subsidiary has (a) any assets (other than Xencet USA Inc. which owns
all of the issued and outstanding shares of Singapore Holdings Inc.), (b) has
any liabilities or (c) engages in any material business activities.

 

7.14 Intellectual Property

To the best of Borrower’s or any Obligor’s knowledge, Borrower and each Obligor
owns or licences or otherwise has the right to use all Intellectual Property
necessary for the operation of its business as presently conducted. As of the
date hereof, neither Borrower nor any Obligor has any Intellectual Property
registered, or subject to pending applications, in the United States Patent and
Trademark Office, the Canadian Intellectual Property Office or any similar
office or agency in the United States of America or Canada, any State or
Province thereof, any political subdivision thereof or in any other country,
other than those described in the Information Certificates. To the best of
Borrower’s or any Obligor’s knowledge, no event has occurred which permits or
would permit after notice or passage of time or both, the revocation, suspension
or termination of such rights. To the best of Borrower’s or any Obligor’s
knowledge, no slogan or other advertising device, product, process, method,
substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by
Borrower or any Obligor infringes any patent, trademark, service mark, trade
name, copyright, license or other Intellectual Property owned by any other
Person presently and no claim or litigation is pending or threatened against or
affecting Borrower or any Obligor contesting its right to sell or use any such
Intellectual Property (other than those claims or litigation that Borrower has
notified Lender of in writing or otherwise disclosed in publicly required
filings). The Information Certificates and Schedule 7.14 attached hereto set
forth all of the material agreements or other material arrangements of Borrower
and any Obligors pursuant to which Borrower or any Obligor has a license or
other right to use any trademarks, logos, designs, representations or other
Intellectual Property owned by another Person as in effect on the date hereof
and the dates of the expiration of such agreement or other arrangements of
Borrower and any Obligor as in effect on the date hereof (collectively, together
with such agreement or other arrangement as may be entered into by Borrower or
any Obligor after the date hereof, collectively, the “License Agreements” and
individually, a “License Agreement”) other than over-the-counter shrink-wrapped
or “click-wrapped” software. No trademark, service mark, copyright or other
Intellectual Property at any time used by Borrower or any Obligor which is owned
by another Person, or owned by Borrower or any Obligor but subject to any Lien
in favor of any Person other than Lender, is affixed to any Eligible Inventory,
except (a) to the extent permitted under the terms of the License Agreements;
and (b) to the extent the sale of Inventory to which such Intellectual Property
is affixed is permitted to be sold by Borrower or any Obligor under applicable
law. The material intellectual property of Borrower and Obligors is set forth on
Exhibit E attached hereto.

 

7.15 Solvent

Borrower and each Obligor is Solvent.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

47

SECTION 8 AFFIRMATIVE AND NEGATIVE COVENANTS

 

8.1 Maintenance of Existence

Borrower and each Obligor shall at all times preserve, renew and keep in full,
force and effect its corporate existence and rights and franchises with respect
thereto and maintain in full force and effect all permits, licenses, trademarks,
tradenames, approvals, authorizations, leases and contracts necessary to carry
on the business as presently or proposed to be conducted. Borrower and each
Obligor shall give Lender thirty (30) days prior written notice of any proposed
change in its corporate name, which notice shall set forth the new name and
Borrower or such Obligor shall deliver to Lender a certified copy of the
Articles of Amendment (or other similar document appropriate for the particular
jurisdiction) of Borrower or such Obligor providing for the name change
immediately following its filing. Borrower and each Obligor shall not change its
chief executive office or its mailing address or organizational identification
number (or it does not have one, shall not acquire one) unless Lender shall have
received not less than thirty (30) days prior written notice of such proposed
change, which notice shall set forth such information with respect thereto as
Lender may require and Lender shall have received such agreements and opinions
as Lender may reasonably require in connection therewith. Borrower and each
Obligor shall not change its type of organization, jurisdiction or organization
or other legal structure.

 

8.2 New Collateral Locations

Borrower or any Obligor may open any new location within Canada and continental
United States of America provided Borrower or such Obligor (a) gives Lender
thirty (30) days prior written notice of the intended opening of any such new
location and (b) Borrower or such Obligor, as applicable, executes and delivers,
or causes to be executed and delivered, to Lender such agreements, documents,
and instruments as Lender may deem necessary or desirable to protect its and
Agents’ interests in the Collateral at such location, including UCC, PPSA and
other financing statements and such other evidence as Lender may require for the
perfection of Agents’ or Lender’s first priority Liens where required by Lender.

 

8.3 Compliance with Laws, Regulations, Etc.

(a)      Borrower and each Obligor shall, at all times, comply in all material
respects with all laws, rules, regulations, licenses, permits, approvals and
orders applicable to it and duly observe all requirements of any federal, state,
provincial or local Governmental Authority, including all statutes, rules,
regulations, orders, permits and stipulations relating to environmental
pollution and employee health and safety, including all of the Environmental
Laws except for any matter that Borrower or an Obligor is contesting in good
faith by appropriate proceedings diligently pursued and which is not reasonably
expected to have a Material Adverse Effect on Borrower or any Obligor.

(b)      Borrower and each Obligor shall establish and maintain, at its expense,
a system to assure and monitor its continued compliance with all Environmental
Laws in all of its operations, which system shall include annual reviews of such
compliance by employees or agents of Borrower or such Obligor, as applicable,
who are familiar with the requirements of the

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

48

Environmental Laws. Copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by Borrower and each Obligor to Lender.
Borrower and each Obligor shall take prompt and appropriate action to respond to
any non-compliance with any of the Environmental Laws and shall regularly report
to Lender on such response.

(c)      Borrower and each Obligor shall give both oral and written notice to
Lender immediately upon its receipt of any notice of, or its otherwise obtaining
knowledge of, (i) the occurrence of any event involving the release, spill or
discharge, threatened or actual, of any Hazardous Material or (ii) any
investigation, proceeding, complaint order, directive, claims, citation or
notice with respect to: (A) any non-compliance with or violation of any
Environmental Law by Borrower or any Obligor or (B) the release, spill or
discharge, threatened or actual, of any Hazardous Material or (C) the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials that does not comply with
Environmental Laws, or (D) the violation of any other environmental, health or
safety matter, which may have a Material Adverse Effect on Borrower or any
Obligor or their business, operations or assets or any properties at which
Borrower or any Obligor transported, stored or disposed of any Hazardous
Materials.

(d)      Without limiting the generality of the foregoing, whenever Lender
determines that there is non-compliance, or any condition which requires any
action by or on behalf of Borrower or any Obligor in order to avoid any material
non-compliance, with any Environmental Law, Borrower and each Obligor shall, at
Lender’s request and Borrower’s or each Obligor’s expense: (i) cause an
independent environmental engineer acceptable to Lender to conduct such tests of
the site where Borrower’s or such Obligor’s non-compliance or alleged
non-compliance with such Environmental Laws has occurred and prepare and deliver
to Lender a report as to such non-compliance setting forth the results of such
tests, a proposed plan for responding to any environmental problems described
therein, and an estimate of the costs thereof and (ii) provide to Lender a
supplemental report of such engineer whenever the scope of such non-compliance,
or Borrower’s or such Obligor’s response thereto or the estimated costs thereof,
shall change in any material respect.

(e)      Borrower and each Obligor shall indemnify and hold harmless Lender and
Agents and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns (collectively, “Indemnified Persons”),
from and against any and all losses, claims, damages, liabilities, costs, and
expenses (including legal fees and expenses) incurred by any Indemnified Person,
directly or indirectly arising out of or attributable to the use, generation,
manufacture, reproduction, storage, release, threatened release, spill,
discharge, disposal or presence of a Hazardous Material, including the costs of
any required or necessary repair, cleanup or other remedial work with respect to
any property of Borrower or any Obligor and the preparation and implementation
of any closure, remedial or other required plans; provided that such indemnity
shall not apply to the extent that any such cost incurred by an Indemnified
Person arises from the willful misconduct or gross negligence of any Indemnified
Person.

(f)      All covenants and indemnifications in this Section 8.3 shall survive
the payment of the Obligations and the termination of this Agreement.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

49

8.4 Payment of Taxes and Claims

Borrower and each Obligor shall duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its assets or
properties, except for taxes, assessments, contributions or governmental charges
the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower or such Obligor and
with respect to which adequate reserves have been set aside on its books.
Borrower shall be liable for any tax or penalties imposed on Lender as a result
of the financing arrangements provided for herein and Borrower agrees to
indemnify and hold Lender harmless with respect to the foregoing, and to repay
to Lender on demand the amount thereof, and until paid by Borrower such amount
shall be added and deemed part of the Revolving Loans; provided, that, nothing
contained herein shall be construed to require Borrower to pay any income or
franchise taxes attributable to the income of Lender from any amounts charged or
paid hereunder to Lender. The foregoing indemnity shall survive the payment of
the Obligations and the termination of this Agreement.

 

8.5 Insurance

Borrower and each Obligor shall, at all times, maintain with financially sound
and reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated. Said policies of
insurance shall be satisfactory to Lender as to form, amount and insurer.
Borrower and each Obligor shall furnish certificates, policies or endorsements
to Lender as Lender shall require as proof of such insurance, and, if Borrower
or an Obligor fails to do so, Lender is authorized, but not required, to obtain
such insurance at the expense of Borrower and such Obligor. All policies shall
provide for at least thirty (30) days prior written notice to Lender of any
cancellation or reduction of coverage and that Lender may act as attorney for
Borrower and each Obligor in obtaining, and at any time an Event of Default
exists or has occurred and is continuing, adjusting, settling, amending and
canceling such insurance. Borrower and each Obligor shall cause Lender to be
named as a loss payee and an additional insured (but without any liability for
any premiums) under such insurance policies and Borrower and each Obligor shall
obtain non-contributory lender’s loss payable endorsements to all insurance
policies in form and substance satisfactory to Lender. Such lender’s loss
payable endorsements shall specify that the proceeds of such insurance shall be
payable to Lender as its interests may appear and further specify that Lender
shall be paid regardless of any act or omission by Borrower, any Obligor or any
of their respective affiliates. At its option, Lender may apply any insurance
proceeds received by Lender at any time to the cost of repairs or replacement of
Collateral and/or to payment of the Obligations, whether or not then due, in any
order and in such manner as Lender may determine or hold such proceeds as cash
collateral for the Obligations.

 

8.6 Financial Statements and Other Information

(a)      Borrower and each Obligor shall keep proper books and records in which
true and complete entries shall be made of all dealings or transactions of or in
relation to the Collateral and the business of Borrower, each Obligor and their
respective subsidiaries (if any) in accordance with GAAP and Borrower shall
furnish or cause to be furnished to Lender:

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

50

  (i)

within thirty (30) days after the end of each month:

 

  (A)

monthly unaudited financial statements of each of Borrower, MCE and MCC;

 

  (B)

monthly unaudited consolidated financial statements of MCII (which shall include
Borrower, Obligors and their respective subsidiaries),

(including in each case balance sheets, statements of income and loss,
statements of cash flow and statements of shareholders’ equity), all in
reasonable detail, fairly presenting in all material respects the financial
position and the results of the operations of MCII, Borrower, MCE, MCC, Obligors
and their respective subsidiaries, if any, as of the end of and through such
fiscal month;

 

  (ii)

within forty-five (45) days after the end of each of the first three (3) Fiscal
Quarters in each fiscal year:

 

  (A)

quarterly unaudited financial statements of each of Borrower, MCE and MCC;

 

  (B)

quarterly unaudited consolidated financial statements of MCII (which shall
include Borrower, Obligors and their respective subsidiaries),

(including in each case balance sheets, statements of income and loss,
statements of cash flow and statements of shareholders’ equity), all in
reasonable detail, fairly presenting in all material respects the financial
position and the results of the operations of MCII, Borrower, MCE, MCC, Obligors
and their respective subsidiaries, if any, as of the end of and through such
Fiscal Quarter;

 

  (iii)

within one hundred and twenty (120) days after the end of each fiscal year of
MCII, audited consolidated financial statements of MCII (which shall include
Borrower, Obligors and their respective subsidiaries) (including in each case
balance sheets, statements of income and loss, statements of changes in
financial position and statements of shareholders’ equity), and the accompanying
notes thereto, all in reasonable detail, fairly presenting in all material
respects the financial position and the results of the operations of the
applicable Person and its subsidiaries as of the end of and for such fiscal
year, together with the unqualified opinion of independent chartered
accountants, which accountants shall be an independent accounting firm selected
by MCII and reasonably acceptable to Lender, that such financial statements have
been prepared in accordance with GAAP, and present fairly in all material
respects the results of operations and financial condition of the applicable
Person and its

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

51

 

subsidiaries as of the end of and for the fiscal year of MCII then ended; and

 

  (iv)

no later than thirty (30) days after the end of each fiscal year of Borrower,
annual financial projections for the next fiscal year of Borrower, which shall
be approved by Lender (which approval shall not be unreasonably withheld or
delayed) and shall include a projected balance sheet, income statement and
statement of cash flow, prepared on a monthly basis for such fiscal year,
proposed budgets for operating and capital expenditures, acquisitions and
related financing costs for Borrower, details of all management salaries and
bonuses, projections with respect to projected total consolidated EBITDA of MCII
for such fiscal year and such other information as may be requested by Lender.

(b)      Borrower shall promptly notify Lender in writing of the details of
(i) any material loss, damage, investigation, action, suit, proceeding or claim
relating to the Collateral or any other assets or property which is security for
the Obligations or any loss, damage, investigation, action, suit, proceeding or
claim which would result in any Material Adverse Change in Borrower or any
Obligor and (ii) the occurrence of any Default or Event of Default.

(c)      Borrower shall promptly after the sending or filing thereof furnish or
cause to be furnished to Lender copies of all reports which Borrower or any
Obligor sends to its shareholders generally and copies of all reports and
registration statements which Borrower or any Obligor files with any securities
commission or securities exchange.

(d)      Borrower shall furnish or cause to be furnished to Lender such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Borrower or any Obligor, as Lender may, from time to time,
reasonably request and Lender is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of
Borrower or any Obligor to any court or other Governmental Authority as required
by law or to any participant or assignee or prospective participant or assignee,
provided that each such participant or assignee executes a confidentiality
agreement acceptable to Lender which confidentiality agreement shall in any
event provide that such participant or assignee shall maintain the confidential
nature of such information in the same manner as such information is required to
be maintained by Lender. Borrower and each Obligor hereby irrevocably authorizes
and directs all accountants or auditors to deliver to Lender, at Borrower’s or
such Obligor’s expense, copies of the financial statements of Borrower or such
Obligor and any reports or management letters prepared by such accountants or
auditors on behalf of Borrower or such Obligor and to disclose to Lender such
information as they may have regarding the business of Borrower or such Obligor,
subject to any applicable confidentiality restrictions in favor of third parties
or any legal privileges that have not been waived and which are not within the
control of Borrower or such Obligor to waive. Any documents, schedules, invoices
or other papers delivered to Lender may be destroyed or otherwise disposed of by
Lender one (1) year after the same are delivered to Lender, except as otherwise
designated by Borrower or any Obligor to Lender in writing.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

52

(e)      Borrower shall within five (5) days after the end of each month provide
a certificate of the chief financial officer of Borrower, in form and content
satisfactory to Lender, certifying that Borrower has paid in full (i) all rent
and other amounts due and payable with respect to any premises leased or
occupied by Borrower or any Obligor during such month; and (ii) all payments and
other amounts due and payable with respect to any employee benefit plan or
pursuant to any material contract during such month.

(f)      Notwithstanding the foregoing, or any other provision in any Financing
Agreement, Borrower and Obligors shall not be required to disclose any
information reports or other documents or material to the extent that such
disclosure would breach any applicable laws and the ability to avoid such breach
is not within the control of Borrower or any Obligor.

(g)      Borrower shall, within thirty (30) days after the end of each month,
provide a compliance certificate, in substantially the form attached hereto as
Schedule 8.6(g), to Lender accompanying the financial statements required
pursuant to Section 8.6(a)(i) with respect to compliance by Borrower with the
financial covenants set forth in Sections 8.13, 8.20, 8.24 and 8.25 and such
other matters relating to Borrower and Obligors as Lender may from time to time
request.

 

8.7 Sale of Assets, Consolidation, Merger, Amalgamation, Dissolution, Etc.

Borrower and each Obligor shall not, directly or indirectly, without the prior
written consent of Lender:

(a) merge or amalgamate with any other Person or permit any other Person to
merge or amalgamate with it;

(b) sell, assign, lease, transfer, abandon or otherwise dispose of any shares or
indebtedness to any other Person or any of its assets to any other Person except
for:

 

  (i)

sales of Inventory in the ordinary course of business; and

 

  (ii)

the disposition of worn-out or obsolete Equipment or Equipment no longer used in
its business so long as (A) if an Event of Default exists, any proceeds are paid
to Lender and (B) such sales do not involve Equipment having an aggregate fair
market value in excess of $250,000 for all such Equipment disposed of in any
fiscal year);

(c) form or acquire any subsidiaries;

(d) wind up, liquidate or dissolve; or

(e) agree to do any of the foregoing.

Notwithstanding the foregoing, nothing in this Agreement or in any of the
Financing Agreements shall prohibit MCII from selling or issuing its securities,
and unless an Event of Default has occurred and is continuing, none of the
proceeds resulting from any such sale or

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

53

issuance of securities, whether in the form of cash or otherwise, shall
constitute security for any of the Obligations or any obligation of any Obligor
under any Financing Agreement.

 

8.8 Encumbrances

Borrower and each Obligor shall not create, incur, assume or suffer to exist any
Lien of any nature whatsoever on any of its assets or properties, including the
Collateral, except:

(a)      Liens of Agents and Lender;

(b)      Liens securing the payment of taxes, either not yet overdue or the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to Borrower or any Obligor, as applicable, and
with respect to which adequate reserves have been set aside on its books;

(c)      non-consensual statutory Liens (other than Liens securing the payment
of taxes) arising in the ordinary course of Borrower’s or any Obligor’s
business, as applicable, to the extent: (i) such Liens secure indebtedness which
is not overdue or (ii) such Liens secure indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to Borrower or such
Obligor, as applicable, in each case prior to the commencement of foreclosure or
other similar proceedings and with respect to which adequate reserves have been
set aside on its books;

(d)      zoning restrictions, easements, licenses, covenants and other
restrictions affecting the use of real property which do not interfere in any
material respect with the use of such real property or ordinary conduct of the
business of Borrower or such Obligor, as applicable, as presently conducted
thereon or materially impair the value of the real property which may be subject
thereto;

(e)      purchase money security interests in Equipment (including capital
leases) and purchase money mortgages on real estate not to exceed, individually,
$250,000 and, in the aggregate, $1,000,000 at anytime outstanding for Borrower
and Obligors so long as such security interests and mortgages do not apply to
any assets or property of Borrower or any Obligor other than the Equipment or
real estate so acquired, and the indebtedness secured thereby does not exceed
the cost of the Equipment or real estate so acquired, as the case may be;

(f)      the Liens set forth on Schedule 7.4 hereto (except to the extent that
Lender requires the discharge thereof prior to the advance of the initial
Revolving Loans pursuant to this Agreement);

(g)      Liens to secure Permitted Inter-Company Debt; and

(h)      Liens granted by a Permitted 3rd Party Debt Obligor to secure its
Permitted 3rd Party Debt or Permitted 3rd Party Debt Guarantee (and US
Collateral Agent and Lender agree to enter into a Permitted 3rd Party Debt
Subordination Agreement with respect thereto).

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

54

8.9 Indebtedness

Borrower and each Obligor shall not incur, create, assume, become or be liable
in any manner with respect to, or permit to exist, any obligations or
indebtedness except:

(a)      the Obligations;

(b)      trade obligations and normal accruals in the ordinary course of
business not past due more than sixty (60) days, or with respect to which
Borrower or such Obligor, as applicable, is contesting in good faith the amount
or validity thereof by appropriate proceedings diligently pursued and available
to Borrower or such Obligor, as applicable, and with respect to which adequate
reserves have been set aside on its books;

(c)      purchase money indebtedness (including capital leases) to the extent
not incurred or secured by Liens (including capital leases) in violation of any
other provision of this Agreement;

(d)      the indebtedness set forth on Schedule 8.9 hereto;

(e)      Permitted Inter-Company Debt;

(f)      the indebtedness under or in connection with any Swap Agreement
consented to in writing by Lender pursuant to Section 8.23; and

(g)      Permitted 3rd Party Debt (and US Collateral Agent and Lender agree to
enter into a Permitted 3rd Party Debt Subordination Agreement with respect
thereto);

provided that:

(h)      with respect to such indebtedness in Sections 8.9(d) and (e), Borrower
or Obligors, as applicable, may only make regularly scheduled payments of
principal and interest in respect of such indebtedness in accordance with the
terms of the agreement or instrument evidencing or giving rise to such
indebtedness as in effect on the date of this Agreement, subject to any
subordination agreement among Lender, Borrower, Obligors and the holder of any
such indebtedness, as applicable;

(i)      other than with respect to Swap Agreements, Borrower or Obligors, as
applicable, shall not directly or indirectly, (A) amend, modify, alter or change
the terms of such indebtedness or any agreement, document or instrument related
thereto as in effect on the date hereof, or (B) redeem, retire, defease,
purchase or otherwise acquire such indebtedness, or set aside or otherwise
deposit or invest any sums for such purpose;

(j)      notwithstanding clause (i) above, a Permitted 3rd Party Debt Obligor
may (A) amend, modify, alter or change the terms of its Permitted 3rd Party Debt
or any agreement, document or instrument related thereto, or (B) redeem, retire,
defease, purchase or otherwise acquire the Permitted 3rd Party Debt, or set
aside or otherwise deposit or invest any sums for such purpose, all in
accordance with the terms of the Permitted 3rd Party Debt and any Permitted 3rd
Party Debt Subordination Agreement; and

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

55

(k)      Borrower shall furnish to Lender all notices or demands in connection
with such indebtedness received by or on behalf of Borrower or any Obligor, as
applicable, promptly after the receipt thereof, or sent by or on behalf of
Borrower or any Obligor, as applicable, concurrently with the sending thereof,
as the case may be.

 

8.10 Loans, Investments, Guarantees, Etc.

Borrower and each Obligor shall not, directly or indirectly, make any loans or
advance money or property to any person, or invest in (by capital contribution,
dividend or otherwise) or purchase or repurchase the shares or indebtedness or
all or a substantial part of the assets or property of any person, or guarantee,
assume, endorse, or otherwise become responsible for (directly or indirectly)
the indebtedness, performance, obligations or dividends of any Person or agree
to do any of the foregoing, except:

(a)      endorsement of instruments for collection or deposit in the ordinary
course of business;

(b)      investments in: (i) short-term direct obligations of the Canadian
Government or the United States Government, (ii) negotiable certificates of
deposit issued by any bank satisfactory to Lender, payable to the order of
Borrower or such Obligor or to bearer and delivered to Lender, and
(iii) commercial paper rated Al or P1; provided, that, as to any of the
foregoing, unless waived in writing by Lender, Borrower and each Obligor shall
take such actions as are deemed necessary by Lender and Agents to perfect the
Lien of Agents and/or Lender in such investments;

(c)      Acquisitions;

(d)      travel advances, employee relocation loans and other employee loans and
advances in the ordinary course of business of Borrower;

(e)      the loans, advances and other guarantees set forth on Schedule 8.10
hereto;

(f)      any unsecured guarantees issued in the ordinary course of business by
Borrower or Obligors to their suppliers, vendors and lessors with respect to the
obligations of Borrower or Obligors, as the case may be, to such suppliers,
vendors and lessors;

(g)      loans that constitute Permitted Inter-Company Debt; and

(h)      Permitted 3rd Party Debt Guarantees (and US Collateral Agent and Lender
agree to enter into a Permitted 3rd Party Debt Subordination Agreement with
respect thereto);

provided, that, as to such loans, advances and guarantees, (i) Borrower and each
Obligor shall not, directly or indirectly, (A) amend, modify, alter or change
the terms of such loans, advances or guarantees or any agreement, document or
instrument related thereto, or (B) as to such guarantees, redeem, retire,
defease, purchase or otherwise acquire the obligations arising pursuant to such
guarantees, or set aside or otherwise deposit or invest any sums for such
purpose, and (ii) Borrower and each Obligor shall furnish to Lender all notices
or demands in connection with such loans, advances or guarantees or other
indebtedness subject to such

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

56

guarantees either received by Borrower, each Obligor or on its behalf, promptly
after the receipt thereof, or sent by Borrower, each Obligor or on its behalf,
concurrently with the sending thereof, as the case may be. Notwithstanding the
immediately preceding proviso, as to a Permitted 3rd Party Debt Guarantee, a
Permitted 3rd Party Debt Obligor may (A) amend, modify, alter or change the
terms of its Permitted 3rd Party Debt Guarantee or any agreement, document or
instrument related thereto, or (B) redeem, retire, defease, purchase or
otherwise acquire the Permitted 3rd Party Debt related thereto, or set aside or
otherwise deposit or invest any sums for such purpose, all in accordance with
the terms of the Permitted 3rd Party Debt, Permitted 3rd Party Debt Guarantee,
and any Permitted 3rd Party Debt Subordination Agreement.

 

8.11 Dividends and Redemptions

Subject to Section 8.25, Borrower shall be entitled from time to time to pay
such dividends or redeem or repurchase shares if Borrower has Excess
Availability of not less than $500,000 after giving effect to each such payment
of dividends, redemption amount or repurchase amount and if no Event of Default
exists at the time of, or will occur as a result of, any such payment of
dividends, redemption amount or repurchase amount. Except as expressly permitted
pursuant to the preceding sentence, Borrower and each Obligor shall not,
directly or indirectly, declare or pay any dividends on account of any of its
shares now or hereafter outstanding, or set aside or otherwise deposit or invest
any sums for such purpose, or redeem, retire, defease, purchase or otherwise
acquire any shares of any class (or set aside or otherwise deposit or invest any
sums for such purpose) for any consideration other than common shares or apply
or set apart any sum, or make any other distribution (by reduction of capital or
otherwise) in respect of any such shares or agree to do any of the foregoing.

 

8.12 Transactions with Affiliates

Borrower and each Obligor shall not, directly or indirectly, (a) purchase,
acquire or lease any asset or property from, or sell, transfer or lease any
asset or property to, any officer, director, agent or other person affiliated
with Borrower or such Obligor, except in the ordinary course of and pursuant to
the reasonable requirements of Borrower’s or such Obligor’s business and upon
fair and reasonable terms no less favorable to Borrower or such Obligor than
Borrower or such Obligor would obtain in a comparable arm’s length transaction
with an unaffiliated person or (b) make any payments of management, consulting
or other fees for management or similar services, or of any indebtedness owing
to any officer, employee, shareholder, director or other person affiliated with
Borrower or such Obligor except (i) payments in respect of Permitted
Inter-Company Debt provided that such payments are permitted pursuant to, and
made in accordance with, the terms of the applicable subordination agreement
executed by Borrower and/or such Obligor, as applicable, in favor of Lender in
respect thereof and (ii) reasonable compensation to officers, employees and
directors for services rendered to Borrower or such Obligor in the ordinary
course of business.

 

8.13 Fixed Charge Coverage Ratio

Subject to Sections 8.24 and 8.25, MCII shall maintain a Fixed Charge Coverage
Ratio of not less than 1.0:1.0 for each Testing Period calculated at the end of
each Fiscal Quarter.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

57

8.14 Intellectual Property

In the event Borrower or any Obligor obtains or applies for any material
Intellectual Property rights or obtains any material licenses with respect
thereto, Borrower and such Obligor shall immediately notify Lender thereof and
shall provide to Lender copies of all written materials including applications
and licenses with respect to such Intellectual Property rights. At Lender’s
request, Borrower and such Obligor shall promptly execute and deliver to Lender
and Agents an intellectual property security agreement granting to Agents a
perfected Lien in such intellectual property rights in form and substance
satisfactory to Lender.

 

8.15 Additional Bank Accounts

Borrower and each Obligor shall not, directly or indirectly, open, establish or
maintain any deposit account, investment account or any other account with any
bank or other financial institution, other than the Blocked Accounts and the
accounts set forth in Schedule 7.8 hereto, except: (a) as to any new or
additional Blocked Accounts and other such new or additional accounts which
contain any Collateral or proceeds thereof, with the prior written consent of
Lender and subject to such conditions thereto as Lender may establish, and
(b) as to any accounts used by Borrower or any Obligor to make payments of
payroll, taxes or other obligations to third parties, after prior written notice
to Lender.

 

8.16 Compliance with ERISA

(a)      Borrower shall not with respect to any “employee benefit plans”
maintained by Borrower or any of its ERISA Affiliates: (i) terminate any of such
employee benefit plans so as to incur any liability to the Pension Benefit
Guaranty Corporation established pursuant to ERISA, (ii) allow or suffer to
exist any prohibited transaction involving any of such employee benefit plans or
any trust created thereunder which would subject Borrower or such ERISA
Affiliate to a tax or penalty or other liability on prohibited transactions
imposed under Section 4975 of the Code or ERISA, (iii) fail to pay to any such
employee benefit plan any contribution which it is obligated to pay under
Section 302 of ERISA, Section 412 of the Code or the terms of such plan,
(iv) allow or suffer to exist any accumulated funding deficiency, whether or not
waived, with respect to any such employee benefit plan, (v) allow or suffer to
exist any occurrence of a reportable event or any other event or condition which
presents a material risk of termination by the Pension Benefit Guaranty
Corporation of any such employee benefit plan that is a single employer plan,
which termination could result in any liability to the Pension Benefit Guaranty
Corporation or (vi) incur any withdrawal liability with respect to any
multiemployer pension plan.

(b)      As used in this Section 8.16, the terms “employee benefit plans”,
“accumulated funding deficiency” and “reportable event” shall have the
respective meanings assigned to them in ERISA, and the term “prohibited
transaction” shall have the meaning assigned to it in Section 4975 of the Code
and ERISA.

 

8.17 Costs and Expenses

Borrower shall pay to Lender on demand all costs, expenses, filing fees and
taxes paid or payable in connection with the preparation, negotiation,
execution, delivery, recording,

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

58

administration, collection, liquidation, enforcement and defense of the
Obligations, Lender’s and Agents’ rights in the Collateral, this Agreement, the
other Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
UCC and PPSA financing statement and other similar filing and recording fees and
taxes, documentary taxes, intangibles taxes and mortgage recording taxes and
fees, if applicable); (b) all insurance premiums, appraisal fees and search
fees; (c) costs and expenses of remitting loan proceeds, collecting checks and
other items of payment, and establishing and maintaining the Blocked Accounts
and Payment Accounts, together with Lender’s customary charges and fees with
respect thereto; (d) charges, fees or expenses charged by any bank or issuer in
connection with the Letter of Credit Accommodations; (e) costs and expenses of
preserving and protecting the Collateral; (f) costs and expenses paid or
incurred in connection with obtaining payment of the Obligations, enforcing the
Liens of Agents and/or Lender, selling or otherwise realizing upon the
Collateral, and otherwise enforcing the provisions of this Agreement and the
other Financing Agreements or defending any claims made or threatened against
Agents and/or Lender arising out of the transactions contemplated hereby and
thereby (including preparations for and consultations concerning any such
matters); (g) all out-of-pocket expenses and costs heretofore and from time to
time hereafter incurred by Lender during the course of periodic field
examinations of the Collateral and Borrower’s and Obligors’ operations, plus a
per diem charge at the rate of $1,200 per person per day for Lender’s examiners
in the field and office; provided that such field examinations shall be
(i) subject to clause (ii) below, limited to three (3) per annum and
(ii) unlimited if an Event of Default exists; and (h) the fees and disbursements
of counsel (including legal assistants) to Lender and Agents in connection with
any of the foregoing.

 

8.18 Further Assurances

At the request of Lender at any time and from time to time, Borrower and each
Obligor shall, at its expense, duly execute and deliver, or cause to be duly
executed and delivered, such further agreements, documents and instruments, and
do or cause to be done such further acts as may be necessary or proper to
evidence, perfect, maintain and enforce the Liens of Agents and Lender and the
priority thereof in the Collateral and to otherwise effectuate the provisions or
purposes of this Agreement or any of the other Financing Agreements. Lender may
at any time and from time to time request a certificate from an officer of
Borrower representing that all conditions precedent to the making of Revolving
Loans and providing Letter of Credit Accommodations contained herein are
satisfied. In the event of such request by Lender, Lender may, at its option,
cease to make any further Revolving Loans or provide any further Letter of
Credit Accommodations until Lender has received such certificate and, in
addition, Lender has determined that such conditions are satisfied. Where
permitted by law, Borrower and each Obligor hereby authorizes Lender to execute
and file one or more UCC, PPSA or other financing statements or notices signed
only by Lender or Agents’ representative.

 

8.19 Change of Control

Borrower shall promptly provide Lender with written notice if, at any time, any
person shall own more than twenty percent (20%) of the outstanding voting
securities of MCII.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

59

8.20 Software Expenditures

Borrower and each Obligor shall not make or incur any expenditures with respect
to the development of Software during any fiscal year of Borrower in the
aggregate in respect of Borrower and each Obligor in excess of $5,000,000
without the prior written consent of Lender.

 

8.21 Inactive Subsidiaries

Borrower and each Obligor shall not allow or permit any Inactive Subsidiary to,
and shall ensure that each Inactive Subsidiary does not (i) acquire any assets
or properties, (ii) incur any liabilities or (iii) engage in any material
business activities.

 

8.22 Corporate Structure Chart

Borrower and each Obligor shall not allow or permit any change to the ownership
structure of Borrower and its affiliates from that set out in the corporate
structure chart attached hereto as Exhibit D.

 

8.23 Swap Agreements

Borrower and each Obligor shall not enter into any Swap Agreement without the
prior written consent of Lender (such consent to be provided in Lender’s sole
discretion).

 

8.24 EBITDA

MCII shall maintain EBITDA calculated at the end of each month set forth on
Exhibit F on a consolidated cumulative fiscal year-to-date basis beginning
April 1, 2012 of not less than the corresponding amounts set forth on Exhibit F.

The parties agree that if they do not agree to a post-March 2013 EBITDA covenant
by May 31, 2013, then MCII shall maintain a Fixed Charge Coverage Ratio of not
less than 1.5:1.0 for each month calculated at the end of each month on a
trailing 12-month basis, starting with the month ended April 30, 2013.

 

8.25 Excess Availability

Borrower shall maintain Excess Availability of not less than (a) $3,000,000 at
all times in November 2012, (b) $5,000,000 at all times in December 2012 and
(c) $6,000,000 at all times in January 2013, February 2013 and March 2013.
Borrower shall have three (3) Business Days to cure any breach of this
Section 8.25 before such breach becomes an Event of Default hereunder. The
Excess Availability covenant in this Section 8.25 for the period post-March 2013
shall be reviewed by the parties hereto in conjunction with Borrower’s
projections for 2014. The parties agree that if they do not agree to a
post-March 2013 Excess Availability covenant by May 31, 2013, then MCII shall
maintain a Fixed Charge Coverage Ratio of not less than 1.5:1.0 for each month
calculated at the end of each month on a trailing 12-month basis, starting with
the month ended April 30, 2013.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

60

SECTION 9 EVENTS OF DEFAULTS AND REMEDIES

 

9.1 Events of Default

The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

(a)      (i) Borrower fails to pay when due any of the Obligations or the
Borrower or any Obligor fails to pay when due any amount owing under any
Financing Agreement, or (ii) Borrower or any Obligor fails to perform any of the
material terms, covenants, conditions or provisions contained in this Agreement
or any of the other Financing Agreements (other than as described in
Section 9.1(a)(i)), or (iii) Borrower or any Obligor fails to perform any of the
terms, covenants, conditions or provisions contained in this Agreement or any
other Financing Agreement (other than as described in Section 9.1(a)(i) or
Section 9.1(a)(ii)) and such failure continues for more than ten (10) days after
the Borrower receives written notice thereof from Lender;

(b)      any representation, warranty or statement of fact made by Borrower or
any Obligor to Lender or Agents in this Agreement, the other Financing
Agreements or any other agreement, schedule, confirmatory assignment or
otherwise shall when made or deemed made be false or misleading in any material
respect;

(c)      any Obligor (i) revokes, terminates or fails to perform any of the
material terms, covenants, conditions or provisions of any guarantee,
endorsement or other agreement of such party in favor of Lender or Agents; or
(ii) revokes, terminates or fails to perform any of the terms, covenants,
conditions or provisions of any guarantee, endorsement or other agreement of
such party in favor of Lender or Agents (other than as described in
Section 9.1(c)(i)) and such default continues for more than ten (10) days after
Borrower receives written notice thereof from Lender;

(d)      any judgment for the payment of money is rendered against Borrower or
any Obligor in excess of $2,500,000 in the aggregate and shall remain
undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or any judgment other
than for the payment of money, or injunction, attachment, garnishment or
execution is rendered against Borrower or any Obligor or any of their assets or
properties;

(e)      any Obligor (being a natural person or a general partner of an Obligor
which is a partnership) dies or Borrower or any Obligor, which is a partnership,
limited liability company, limited partnership, limited liability partnership or
a corporation, dissolves or suspends or discontinues doing business;

(f)      Borrower or any Obligor becomes insolvent, makes an assignment for the
benefit of creditors proposes to make, makes or sends notice of a bulk sale (as
defined by applicable laws of the United States of America or Canada) or calls a
meeting of its creditors or principal creditors;

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

61

(g)      a petition, case or proceeding under the bankruptcy laws of the United
States, Canada or similar laws of any foreign jurisdiction now or hereafter in
effect or under any insolvency, arrangement, reorganization, moratorium,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed or commenced against Borrower or any Obligor or all or any part of its
assets or properties and such petition or application is not dismissed within
sixty (60) days after the date of its filing or Borrower or any Obligor shall
file any answer admitting or not contesting such petition or application or
indicates its consent to, acquiescence in or approval of, any such action or
proceeding or the relief requested is granted sooner;

(h)      a petition, case or proceeding under the bankruptcy laws of the United
States, Canada or similar laws of any foreign jurisdiction now or hereafter in
effect or under any insolvency, arrangement, reorganization, moratorium,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed or commenced by Borrower or any Obligor for all or any part of its assets
or properties including if Borrower or any Obligor shall:

 

  (i)

apply for or consent to the appointment of a receiver, trustee or liquidator of
it or of all or a substantial part of its assets or properties; or

 

  (ii)

be unable, or admit in writing its inability, to pay its debts as they mature,
or commit any other act of bankruptcy; or

 

  (iii)

make a general assignment for the benefit of creditors; or

 

  (iv)

file a voluntary petition or assignment in bankruptcy or a proposal seeking a
reorganization, compromise, moratorium or arrangement with its creditors; or

 

  (v)

take advantage of any insolvency or other similar law pertaining to
arrangements, moratoriums, compromises or reorganizations, or admit the material
allegations of a petition or application filed in respect of it in any
bankruptcy, reorganization or insolvency proceeding; or

 

  (vi)

take any corporate action for the purpose of effecting any of the foregoing;

(i)      any default by Borrower or any Obligor under any agreement, document or
instrument relating to any indebtedness for borrowed money owing to any person
other than Lender (including Permitted 3rd Party Debt) or any capitalized lease
obligations, contingent indebtedness in connection with any guarantee, letter of
credit, indemnity or similar type of instrument in favor of any person other
than Lender, in any case in an amount in excess of $2,500,000, which is not
remedied within ten (10) days after Borrower receives written notice thereof
from Lender;

(j)      any material default by Borrower or any Obligor under any material
contract, lease, license or other obligation to any person other than Lender,
any other default by Borrower or any Obligor under any material contract, lease,
license or other obligation to any person other than Lender if such default
continues for more than ten (10) days after Borrower receives written

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

62

notice thereof from Lender, or any termination of, or failure to renew or
extend, any material lease for real property occupied by Borrower or any
Obligor;

(k)      any change in the ownership of Borrower or any Obligor (other than
MCII) unless previously approved in writing by Lender;

(l)      the charging of Borrower or any Obligor under any criminal statute, or
commencement or threatened commencement of criminal or civil proceedings against
Borrower or any Obligor, pursuant to which statute or proceedings the penalties
or remedies sought or available include forfeiture of any of the assets or
properties of Borrower or such Obligor;

(m)      a Material Adverse Change in Borrower or any Obligor after the date
hereof;

(n)      an event of default under any of the other Financing Agreements;

(o)      a breach of, or failure to comply with, any material term of any
intercreditor agreement or subordination agreement (including a Permitted 3rd
Party Debt Subordination Agreement) with respect to Borrower or any Obligor by
any party thereto other than Lender, or any breach of, or failure to comply
with, any other term of any intercreditor agreement or subordination agreement
(including a Permitted 3rd Party Debt Subordination Agreement) with respect to
Borrower or any Obligor by any party thereto other than Lender if such default
continues for more than ten (10) days after Borrower receives notice thereof
from Lender; or

(p)      there shall be a default under any Swap Agreement.

 

9.2 Remedies

(a)      At any time while an Event of Default exists Lender and Agents shall
have all rights and remedies provided in this Agreement, the other Financing
Agreements, the UCC, PPSA and other applicable law, all of which rights and
remedies may be exercised without notice to or consent by Borrower or any
Obligor, except as such notice or consent is expressly provided for hereunder or
required by applicable law. All rights, remedies and powers granted to Lender
and Agents hereunder, under any of the other Financing Agreements, the UCC, PPSA
or other applicable law, are cumulative, not exclusive and enforceable, in
Lender’s and Agents’ discretion, alternatively, successively, or concurrently on
any one or more occasion, and shall include the right to apply to a court of
equity for an injunction to restrain a breach or threatened by Borrower or any
Obligor of this Agreement or any of the other Financing Agreements. Lender
and/or Agents may, at any time or times, proceed directly against Borrower or
any Obligor to collect the Obligations (except under or in connection with any
Swap Agreement) without prior recourse to the Collateral.

(b)      Without limiting the foregoing, at any time an Event of Default exists,
Lender and Agents may, in their discretion and without limitation, (i) Lender
may accelerate the payment of all Obligations (except under or in connection
with any Swap Agreement) and demand immediate payment thereof to Lender
(provided, that, upon the occurrence of any Event of Default described in
Sections 9.1(g) and 9.1(h), all Obligations (except under or in connection with
any Swap Agreement) shall automatically become immediately due and payable),
(ii) with or without judicial process or the aid or assistance of others, enter
upon any premises on or in

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

63

which any of the Collateral may be located and take possession of the Collateral
or complete processing, manufacturing and repair of all or any portion of the
Collateral and carry on the business of Borrower and each Obligor, (iii) require
Borrower and each Obligor, at its expense, to assemble and make available to
Lender and Agents any part or all of the Collateral at any place and time
designated by Lender and Agents, (iv) collect, foreclose, receive, appropriate,
setoff and realize upon any and all Collateral, (v) remove any or all of the
Collateral from any premises on or in which the same may be located for the
purpose of effecting the sale, foreclosure or other disposition thereof or for
any other purpose, (vi) sell, lease, transfer, assign, deliver or otherwise
dispose of any and all Collateral (including entering into contracts with
respect thereto, public or private sales at any exchange, broker’s board, at any
office of Lender, Agents or elsewhere) at such prices or terms as Lender and
Agents may deem reasonable, for cash, upon credit or for future delivery, with
Lender and Agents having the right to purchase the whole or any part of the
Collateral at any such public sale, all of the foregoing being free from any
right or equity of redemption of Borrower or any Obligor, which right or equity
of redemption is hereby expressly waived and released by Borrower and each
Obligor, (vii) borrow money and use the Collateral directly or indirectly in
carrying on Borrower’s or each Obligor’s business or as security for loans or
advances for any such purposes, (viii) grant extensions of time and other
indulgences, take and give up security, accept compositions, grant releases and
discharges, and otherwise deal with Borrower and Obligors, debtors of Borrower
and Obligors, sureties and others as Lender and Agents may see fit without
prejudice to the liability of Borrower or Obligors or Lender’s or Agents’ right
to hold and realize the Lien created under any Financing Agreement, and/or
(ix) terminate this Agreement. If any of the Collateral is sold or leased by
Lender or Agents upon credit terms or for future delivery, the Obligations shall
not be reduced as a result thereof until payment therefor is finally collected
by Lender or Agents. If notice of disposition of Collateral is required by law,
five (5) days prior notice by Lender or Agents to Borrower and Obligors
designating the time and place of any public sale or the time after which any
private sale or other intended disposition of Collateral is to be made, shall be
deemed to be reasonable notice thereof and Borrower and each Obligor waives any
other notice. In the event Lender or Agents institute an action to recover any
Collateral or seek recovery of any Collateral by way of pre-judgment remedy,
Borrower and each Obligor waives the posting of any bond which might otherwise
be required.

(c)      Lender may apply the cash proceeds of Collateral actually received by
Lender or Agents from any sale, lease, foreclosure or other disposition of the
Collateral to payment of the Obligations, in whole or in part and in such order
as Lender may elect, whether or not then due. Borrower and each Obligor shall
remain liable to Lender for the payment of any deficiency with interest at the
highest rate provided for herein and all costs and expenses of collection or
enforcement, including legal costs and expenses.

(d)      Without limiting the foregoing, upon the occurrence of a Default or an
Event of Default, and while such Default or Event of Default or event is
continuing, Lender may, at its option, without notice, (i) cease making
Revolving Loans or arranging Letter of Credit Accommodations or reduce the
lending formulas or amounts of Revolving Loans and Letter of Credit
Accommodations available to Borrower and/or (ii) terminate any provision of this
Agreement providing for any future Revolving Loans or Letter of Credit
Accommodations to be made by Lender to Borrower.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

64

(e)      Borrower shall pay all costs, charges and expenses incurred by Lender,
Agents or any nominee or agent of Lender or Agents, whether directly or for
services rendered (including reasonable auditor’s costs and legal expenses) in
enforcing this Agreement or any other Financing Agreement and in enforcing or
collecting Obligations and all such expenses together with any money owing as a
result of any borrowing permitted hereby shall be a charge on the proceeds of
realization and shall be secured hereby.

 

SECTION 10 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

10.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

(a)      The validity, interpretation and enforcement of this Agreement and the
other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of Illinois (without giving
effect to principles of conflicts of law) except to the extent that the law of
another jurisdiction is specified in a Financing Agreement to be the governing
law for that Financing Agreement.

(b)      Borrower, Obligors, Lender and US Collateral Agent irrevocably consent
and submit to the non-exclusive jurisdiction of the courts of Illinois and waive
any objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Financing
Agreements or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Lender and/or Agents shall
have the right to bring any action or proceeding against Borrower, Obligors or
their property in the courts of any other jurisdiction which Lender and/or
Agents deems necessary or appropriate in order to realize on the Collateral or
to otherwise enforce their rights against Borrower, Obligors or their property).

(c)      To the extent permitted by law, Borrower and each Obligor hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by certified mail (return receipt requested)
directed to its address set forth on the signature pages hereof and service so
made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the US mails, or, at Lender’s or Agents’ option, by service
upon Borrower or any Obligor in any other manner provided under the rules of any
such courts. Within thirty (30) days after such service, Borrower and applicable
Obligor shall appear in answer to such process, failing which Borrower and such
Obligor shall be deemed in default and judgment may be entered by Lender or
Agents against Borrower or such Obligor for the amount of the claim and other
relief requested.

(d)      BORROWER, OBLIGORS, LENDER AND US COLLATERAL AGENT EACH HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
(ii) IN ANY WAY CONNECTED WITH OR

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

65

RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER, OBLIGORS, LENDER AND
US COLLATERAL AGENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT BORROWER, OBLIGORS, LENDER AND/OR US COLLATERAL AGENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e)      Neither Lender nor Agents shall have any liability to Borrower or any
Obligor (whether in tort, contract, equity or otherwise) for losses suffered by
Borrower or any Obligor in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Agreement or
any other Financing Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Lender and Agents, that the losses were the
result of acts or omissions constituting gross negligence or willful misconduct.
In any such litigation, each of Lender and Agents shall be entitled to the
benefit of the rebuttable presumption that it acted in good faith and with the
exercise of ordinary care in the performance by it of the terms of this
Agreement or any other Financing Agreement.

(f)      Borrower and each Obligor hereby expressly waives all rights and notice
and hearing of any kind prior to the exercise of rights by Lender or Agents
while an Event of Default exists, to repossess the Collateral with judicial
process or to replevy, attach or levy upon the Collateral or other security for
the Obligations. Borrower and each Obligor waives the posting of any bond
otherwise required of Lender or Agents in connection with any judicial process
or proceeding to obtain possession of, replevy, attach or levy upon the
Collateral or other security for the Obligations, to enforce any judgment or
other court order entered in favor of Lender or Agents, or to enforce by
specific performance, temporary restraining order, preliminary or permanent
injunction, this Agreement or any other Financing Agreement.

 

10.2 Waiver of Notices

Borrower and each Obligor hereby expressly waives demand, presentment, protest
and notice of protest and notice of dishonor with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on Borrower or any Obligor which Lender or Agents may elect to give
shall entitle Borrower or any Obligor to any other or further notice or demand
in the same, similar or other circumstances.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

66

10.3 Amendments and Waivers

Neither this Agreement nor any provision hereof shall be amended, modified,
waived or discharged orally or by course of conduct, but only by a written
agreement signed by an authorized officer of Lender and US Collateral Agent, and
as to amendments, as also signed by an authorized officer of Borrower and each
Obligor. Neither Lender nor Agents shall, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of their rights,
powers and/or remedies unless such waiver shall be in writing and signed by an
authorized officer of Lender or an Agent, as applicable. Any such waiver shall
be enforceable only to the extent specifically set forth therein. A waiver by
Lender or an Agent of any right, power and/or remedy on any one occasion shall
not be construed as a bar to or waiver of any such right, power and/or remedy
which Lender or an Agent would otherwise have on any future occasion, whether
similar in kind or otherwise.

 

10.4 Waiver of Counterclaims

Borrower and each Obligor waives all rights to interpose any claims, deductions,
setoffs or counterclaims of any nature (other than compulsory counterclaims) in
any action or proceeding with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating hereto or thereto.

 

10.5 Indemnification

Borrower and each Obligor shall indemnify and hold Lender, Agents and their
respective directors, agents, employees and counsel, harmless from and against
any and all losses, claims, damages, liabilities, costs or expenses imposed on,
incurred by or asserted against any of them in connection with any litigation,
investigation, claim or proceeding commenced or threatened related to the
negotiation, preparation, execution, delivery, enforcement, performance or
administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel. To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section may be unenforceable because it violates any law or
public policy, Borrower and each Obligor shall pay the maximum portion which it
is permitted to pay under applicable law to Lender and Agents in satisfaction of
indemnified matters under this Section. The foregoing indemnity shall survive
the payment of the Obligations and the termination of this Agreement. To the
extent that any person that is entitled to the benefit of the indemnity set
forth in this Section is not a party hereto, Lender shall hold the benefit to
which such person is entitled hereunder in trust for and on behalf of such
person. Notwithstanding the foregoing, Borrower and each Obligor shall have no
obligation hereunder to the extent of any liability resulting from the
negligence or willful misconduct of Lender or other Person referred to herein or
with respect to Hazardous Materials deposited on any property after it is no
longer owned, possessed or controlled by Borrower or any Obligor.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

67

SECTION 11 TERM OF AGREEMENT; MISCELLANEOUS

 

11.1 Term

(a)      This Agreement and the other Financing Agreements are effective as of
the respective dates thereof set forth on the respective first pages thereof and
shall continue in full force and effect for a term ending on October 31, 2015
(the “Termination Date”), unless sooner terminated pursuant to the terms hereof.
Lender or Borrower may terminate this Agreement and the other Financing
Agreements effective on the Termination Date by giving to the other party prior
written notice; provided, that, this Agreement and all other Financing
Agreements must be terminated simultaneously. Upon the effective date of
termination of the Financing Agreements, Borrower shall pay to Lender, in full,
all outstanding and unpaid Obligations (except under or in connection with any
Swap Agreement) and shall furnish cash collateral to Lender in such amounts as
Lender determines are necessary to secure Lender from loss, cost, damage or
expense, including legal fees and expenses, in connection with any contingent
Obligations, including issued and outstanding Letter of Credit Accommodations,
outstanding Swap Agreements and checks or other payments provisionally credited
to the Obligations and/or as to which Lender has not yet received final and
indefeasible payment. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in US Dollars to such bank account
of Lender, as Lender may, in its discretion, designate in writing to Borrower
for such purpose. Interest shall be due until and including the next Business
Day, if the amounts so paid by Borrower to the bank account designated by Lender
are received in such bank account later than 12:00 noon, Chicago time.

(b)      No termination of this Agreement or the other Financing Agreements
shall relieve or discharge Borrower and each Obligor of its respective duties,
obligations and covenants under this Agreement, the other Financing Agreements
and outstanding Swap Agreements until all Obligations have been fully and
finally discharged and paid, and Agents’ and/or Lender’s continuing Lien in the
Collateral and the rights and remedies of Lender and Agents hereunder, under the
other Financing Agreements and applicable law, shall remain in effect until all
such Obligations have been fully and finally discharged and paid.

(c)      If for any reason this Agreement is terminated prior to the end of the
then current term of this Agreement, in view of the impracticality and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of Lender’s lost profits as a result thereof,
Borrower agrees to pay to Lender, upon the effective date of such termination,
an early termination fee in the amount set forth below if such termination is
effective in the period indicated:

 

Amount

Period

 

1.00% of Maximum Credit

From the date hereof to and including the first anniversary of the date hereof

 

0.50% of Maximum Credit

After the first anniversary of the date hereof to and including the second
anniversary of the date hereof

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

68

0.25% of Maximum Credit

At any time after the second anniversary of the date hereof

Such early termination fee shall be presumed to be the amount of damages
sustained by Lender as a result of such early termination and Borrower agrees
that it is reasonable under the circumstances currently existing. In addition,
Lender shall be entitled to such early termination fee upon the occurrence of
any Event of Default described in Section 9.1(g) and Section 9.1(h) hereof, even
if Lender does not exercise its right to terminate this Agreement, but elects,
at its option, to provide financing to Borrower or permit the use of cash
collateral under any applicable reorganization or insolvency legislation. The
early termination fee provided for in this Section 11.1 shall be deemed included
in the Obligations.

 

11.2 Notices

All notices, requests and demands hereunder shall be in writing and (a) made to
US Collateral Agent and/or Lender at its address set forth below and to Borrower
and each Obligor at its chief executive office set forth below, or to such other
address as one party may designate by written notice to the others in accordance
with this provision, and (b) deemed to have been given or made: if delivered in
person, immediately upon delivery; if by facsimile transmission, immediately
upon sending and upon confirmation of receipt; if by nationally recognized
overnight courier service with instructions to deliver the next business day,
one (1) Business Day after sending; and if by certified mail, return receipt
requested, five (5) days after mailing.

 

11.3 Partial Invalidity

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

 

11.4 Successors

This Agreement and the other Financing Agreements shall be binding upon and
inure to the benefit of and be enforceable by Agents, Lender, Borrower, Obligors
and their respective successors and assigns, except that Borrower and each
Obligor may not assign its rights under this Agreement or the other Financing
Agreements without the prior written consent of Lender. Agents and/or Lender
may, after written notice to Borrower, assign its rights and delegate its
obligations under this Agreement and the other Financing Agreements and further
may assign, or sell participations in, all or any part of the Revolving Loans,
the Letter of Credit Accommodations or any other interest herein to another
financial institution or other person, provided that such assignment or
participation, as applicable, does not create any withholding tax obligations of
Borrower; and upon the completion of any such assignment or participation, as
applicable, such assignee or participant shall have, to the extent of such
assignment or participation, the same rights and benefits as it would have if it
were Lender and/or Agent, as applicable, hereunder, subject to the terms of such
assignment or participation.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

69

11.5 Entire Agreement

This Agreement, the other Financing Agreements, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

 

11.6 Headings

The division of this Agreement into Sections and the insertion of headings and a
table of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

 

11.7 Judgment Currency

To the extent permitted by applicable law, the obligations of Borrower in
respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Lender may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Lender receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, Borrower shall pay all additional amounts, in the Agreed
Currency, as may be necessary to compensate for the shortfall. Any obligation of
Borrower not discharged by that payment shall, to the extent permitted by
applicable law, be due as a separate and independent obligation and, until
discharged as provided in this Section, continue in full force and effect.

 

11.8 Amended and Restatement; No Novation

This Agreement amends and restates the Third Amended and Restated Loan
Agreement. Any provision hereof which differs from or is inconsistent with a
provision of the Third Amended and Restated Loan Agreement constitutes an
amendment to the Third Amended and Restated Loan Agreement with each such
amendment being effective as and from the date hereof. The provisions of the
Third Amended and Restated Loan Agreement as amended hereby have been
consolidated and restated in this Agreement. This Agreement will not discharge
or constitute a novation of any debt, obligation, covenant or agreement
contained in the Third Amended and Restated Loan Agreement or any of the other
Financing Agreements but same shall remain in full force and effect save to the
extent same are amended by the provisions in this Agreement.

 

11.9 Confirmation of Existing Security and Existing Security held for
Obligations

Borrower and each Obligor agrees:

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

70

(a)      to be bound by each of the Financing Agreements to which it is a party
(including those set forth on Schedule 11.9 attached hereto) and that such
Financing Agreements constitute legal, valid and binding obligations of such
Person enforceable in accordance with their respective terms, except as the same
is limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally, and the discretion of a court as to the granting of equitable
remedies;

(b)      that the obligations, liabilities and indebtedness secured by such
Financing Agreements shall include existing and future obligations, liabilities
and indebtedness of Borrower or Obligors owing under or in connection with any
Swap Agreement;

(c)      that US Collateral Agent holds the security interests, assignments,
mortgages and charges created by and granted under such Financing Agreements for
and on behalf of the Secured Parties as security for the Obligations;

(d)      that any Swap Agreement is excluded from the assets and properties of
such Person charged by such Financing Agreements; and

(e)      that the security interests, assignments, mortgages and charges created
by and granted under such Financing Agreements attach to all the present and
future assets and properties of such Person wherever located as first-ranking
security interests, assignments, mortgages and charges as security for the
Obligations.

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, US Collateral Agent, Lender, Borrower and Obligors have
caused these presents to be duly executed as of the day and year first above
written.

 

US COLLATERAL AGENT and LENDER

       

BORROWER

   

WELLS FARGO CAPITAL FINANCE,

LLC

        MAD CATZ, INC.       By:     /s/ SEAN M. NOONAN       By:   

 /s/ DARREN RICHARDSON

         

 

        

 

           Title:
  

Vice President, Relationship

Manager

      Title:   

President & CEO

         

 

        

 

         Address:       Chief Executive Office:     40 King Street West      
7480 Mission Valley Road Suite 2500       Suite 101 Toronto, ON M5H 3Y2      
San Diego, California 92108 Canada       USA Fax: (416) 775-2991         Fax:
(619) 683-6839

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

OBLIGOR

       

OBLIGOR

    MAD CATZ INTERACTIVE, INC.         1328158 ONTARIO INC.       By:     /s/
DARREN RICHARDSON       By:   

 /s/ DARREN RICHARDSON

         

 

        

 

           Title:
  

President & CEO

      Title:   

President & CEO

         

 

        

 

         Chief Executive Office:       Chief Executive Office:       BCE Place
      BCE Place      181 Bay Street       181 Bay Street      Suite 4400      
Suite 4400      Toronto, Ontario    M5J 2T3       Toronto, Ontario    M5J 2T3   
  Canada       Canada      Fax: (619) 683-6839         Fax: (619) 683-6839     

 

OBLIGOR

       

OBLIGOR

   

WINKLER ATLANTIC HOLDINGS

LIMITED

        MAD CATZ EUROPE LIMITED       By:     /s/ DARREN RICHARDSON       By:   

 /s/ DARREN RICHARDSON

         

 

        

 

           Title:
   Director       Title:   

Director

         

 

        

 

         Chief Executive Office:       Chief Executive Office:     7480 Mission
Valley Road    West One, 114 West Wellington Street Suite 101    Leeds LS1 1BA
San Diego, California 92108    United Kingdom USA    Fax: (619) 683-6839 Fax:
(619) 683-6839     

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

OBLIGOR

       

OBLIGOR

   

MAD CATZ INTERACTIVE ASIA

LIMITED

        FX UNLIMITED, INC.       By:     /s/ DARREN RICHARDSON       By:   

 /s/ DARREN RICHARDSON

         

 

        

 

           Title:
  

Director

      Title:   

CEO

         

 

        

 

         Chief Executive Office:       Chief Executive Office:     Unit 05-08   
   7480 Mission Valley Road 20/F Miramar Tower       Suite 101 132 Nathan Road
      San Diego, California 92108 Tsimshatsui, Kowloon       USA Hong Kong
S.A.R.       Fax: (619) 683-6839 Fax: (619) 683-6839               

 

OBLIGOR

       

OBLIGOR

    MAD CATZ GMBH         SAITEK, S.A.       By:     /s/ DARREN RICHARDSON      
By:   

 /s/ DARREN RICHARDSON

         

 

        

 

           Title:
   Geschäftsfürer       Title:   

Director

         

 

        

 

         Chief Executive Office:       Chief Executive Office:     Landsberger
Strasse 400    13 rue Camille Desmoulins 81241 Munich    92441 Issy les
Moulineaux, France Germany    Fax: (619) 683-6839 Fax: (619) 683-6839     

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

 

2

 

OBLIGOR

       

OBLIGOR

   

MAD CATZ TECHNOLOGICAL

DEVELOPMENT (SHENZHEN) CO.,

LTD.

        MAD CATZ CO., LTD.       By:   

 /s/ CHEUNG HING TIM (NICHOLAS)

      By:   

 /s/ DARREN RICHARDSON

         

 

        

 

           Title:
  

Legal Representative

      Title:   

Director

         Chief Executive Office:       Chief Executive Office: 7/F Building A   
   Sakura Building      Dang Fong Ya Yuan       3rd Floor      2nd Xixang Baomin
Road       4-29-3 Yoga, Setagaya-ku      Baoan District, Shenzhen       Toyko,
Japan      Guangdong Province, P.R.C.       Fax: (619) 683-6839      Fax:
(619) 683-6839               

 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT